Exhibit 10.69

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

818 W. SEVENTH ST.,

LOS ANGELES, CALIFORNIA

 

--------------------------------------------------------------------------------

Lease

--------------------------------------------------------------------------------

 

 

 

 

TENANT: Pacific Internet Exchange Corporation

A Delaware corporation

 

 

 

DATE: April 10, 2000



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

818 W. SEVENTH ST.,

LOS ANGELES, CALIFORNIA

--------------------------------------------------------------------------------

Lease

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SUMMARY OF LEASE TERMS1

 

AGREEMENT

  

4

1. PREMISES

  

4

2. TERM

  

4

3. RENT

  

4

4. RENT ESCALATION

  

4

5. TAX ON TENANT’S PROPERTY; OTHER TAXES

  

8

6. SECURITY DEPOSIT

  

8

7. LATE PAYMENTS

  

9

8. USE OF PREMISES

  

9

9. BUILDING SERVICES

  

9

10. CONDITION OF PREMISES

  

12

11. DAMAGE TO PREMISES OR BUILDING

  

12

12. EMINENT DOMAIN

  

13

13. DEFAULT

  

14

14. REMEDIES UPON DEFAULT

  

15

15. SURRENDER OF PREMISES; REMOVAL OF PROPERTY

  

16

16. COSTS OF SUIT; ATTORNEYS’ FEES; WAIVER OF JURY TRIAL

  

17

17. ASSIGNMENT AND SUBLETTING

  

18

18. TRANSFER OF LANDLORD’S INTEREST

  

21

19. HOLDING OVER

  

21

20. NOTICES

  

22

21. QUIET ENJOYMENT

  

22

22. TENANT’S FURTHER OBLIGATIONS

  

22

23. ESTOPPEL CERTIFICATE BY LESSEE

  

22

24. SUBORDINATION AND ATTORNMENT

  

23

25. RIGHTS RESERVED TO LANDLORD

  

23

26. FORCE MAJEURE

  

24

27. WAIVER OF CLAIMS; INDEMNITY

  

24

28. INSURANCE

  

25

29. FIXTURES, TENANT IMPROVEMENTS AND ALTERATIONS

  

26

30. MECHANIC’S LIENS

  

27

31. ALTERNATE SPACE

  

28

32. HAZARDOUS MATERIALS

  

28

33. MISCELLANEOUS

  

29

34. RULES AND REGULATIONS AFFECTING TELECOMMUNICATIONS USE

  

31

35. “AS IS” CONDITION

  

31

36. HANDICAP ACCESS REGULATIONS

  

31

37. RIGHT OF FIRST OFFER

  

31

38. REVIEW OF OPERATING EXPENSES

  

32

39. FINANCIAL STATEMENTS

  

33



--------------------------------------------------------------------------------

 

EXHIBITS AND RIDERS

 

EXHIBIT A – FLOOR PLAN OF PREMISES

EXHIBIT B – RULES AND REGULATIONS

EXHIBIT C – TENANT’S WORK LETTER

EXHIBIT D – TENANT ESTOPPEL CERTIFICATE

EXHIBIT E – SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT F – FORM OF LANDLORD’S CONSENT TO CO-LOCATION AGREEMENT

EXHIBIT G – FORM OF LETTER OF CREDIT

BACKUP POWER GENERATOR RIDER

PARKING SPACE RIDER

TELECOMMUNICATIONS CONDUIT RIDER

EXTENSION OPTION RIDER



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

818 W. SEVENTH ST.,

LOS ANGELES, CALIFORNIA 90017

--------------------------------------------------------------------------------

Lease

--------------------------------------------------------------------------------

 

THIS LEASE is made as of the 10th day of April, 2000, between Downtown
Properties, LLC, a California limited liability company (hereinafter called
“Landlord”), and Pacific Internet Exchange Corporation, a Delaware corporation,
(hereinafter called “Tenant”).

 

SUMMARY OF LEASE TERMS

 

A. Addresses:

 

1. Tenant’s Premises and Notice Address:


















  

(i) Approximately 33,080 rentable square feet consisting of the entire 6th floor
identified as Suite 600 (the “Initial Premises”) of the building located 818 W.
Seventh St., Los Angeles, California 90017 (the “Building”), and (ii)
approximately 33,080 rentable square feet consisting of the entire 8th floor of
the Building identified as Suite 800 (the “Must-Take Premises”) (the Initial
Premises and the Must-Take Premises shall be referred to collectively herein as
the “Premises”). Tenant acknowledges that the Initial Premises shall be Tenant’s
Premises upon execution of the Lease, and that the Must-Take Premises shall be
added to the Premises by no later than October 1, 2000.

 

Notice Address:

 

Tenant:

 

Prior to Lease Commencement:

 

Pacific Internet Exchange Corporation

1100 Alakea Street, 21st Floor

Honolulu, HI 96813

Attn: Bobby Chi

 

Following Lease Commencement:

 

Pacific Internet Exchange Corporation

818 West 7th Street, 6th Floor

Los Angeles, CA 90017

 

With a copy to:

 

Pacific Internet Exchange Corporation

1100 Alakea Street, 21st Floor

Honolulu, HI 96813

Attn: Bobby Chi

 

 

 

1



--------------------------------------------------------------------------------

2. Landlord’s Notice Address:

  

Downtown Properties, LLC, c/o Beatrice Wu 700 Wilshire Boulevard, Suite 700, Los
Angeles, CA 90017

3. Landlord’s Address for Rent Payments:

  

Downtown Properties, LLC, c/o Kennedy-Wilson Management Group 700 Wilshire
Boulevard, Suite 700, Los Angeles, CA 90017

 

B.   Approximate Rentable Area of the Premises:

 

Tenant acknowledges that (i) the Initial Premises consists of a total of
approximately 33,080 rentable square feet consisting of the entire 6th floor of
the Building, and (ii) the Must-Take Premises consists of approximately 33,080
rentable square feet consisting of the entire 8th floor identified as Suite 800
of the Building. Tenant acknowledges that the Must-Take Premises shall be added
to the Premises in accordance with Section 2.4 below.

 

C.   Lease Term: Fifteen (15) years and three months.

 

D.     1.   Estimated Initial Premises Commencement Date: April 10, 2000.

 

  2.   Initial Premises Commencement Date: The later of the following 2 dates:

 

  (a)   The Estimated Commencement Date; or

 

  (b)   Delivery of a fully executed Lease by Landlord to Tenant.

 

E.   Schedule of Monthly Base Rents:

 

The following schedule of monthly Base Rents shall apply during the term of the
Lease:

 

Period

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

April 1, 2000 – September 30, 2000

  

$

60,646.67

October 1, 2000 – June 30, 2005

  

$

121,293.33

July 1, 2005 – June 30, 2010

  

$

137,833.33

July 1, 2010 – June 30, 2015

  

$

159,886.67

 

An installment of rent in the amount of one (1) full month’s Base Rent at the
initial rate specified above shall be delivered to Landlord concurrently with
Tenant’s execution of this Lease and shall be applied against the Base Rent
first due hereunder. In the event of any default by Tenant under this Lease
which is not cured within the applicable cure period set forth in Section 13.2,
Tenant shall be obligated to pay to Landlord, without any further notice from
Landlord, a sum equal to all rental abatement granted to Tenant pursuant to Item
O below, and no further rental abatement shall be granted for the balance of the
Lease term.

 

F.   Base Years for Expenses: Real Estate Taxes – 2000-2001; Operating and
Utility Costs – 2000.

 

G.   Tenant’s “Percentage Share” of Real Estate Taxes, Operating and Utility
Costs: 8.83% for the first nine (9) months of the Lease Term and 17.67%
thereafter.

 

H.   Security Deposit: One Hundred Fifty Nine Thousand Eight Hundred Eighty Six
Dollars & 67/100 ($159,886.67) as is further described in Section 6 herein.
Tenant also shall obtain and maintain during the period described in Section 6
herein an irrevocable standby letter of credit as is further described in
Section 6 herein.

 

I.   Permitted Use: General office use and the installation, operation and
maintenance of equipment in connection with Tenant’s telecommunications
switching equipment and business.

 

J.   Maximum Tenant Improvement Allowance: Tenant shall take the Premises
“as-is” as further described in Section 35.

 

2



--------------------------------------------------------------------------------

K.   Tenant’s Parking Allotment: One (1) parking privilege for every 1,000
rentable square feet of space leased to Tenant in the Building at the Building’s
then prevailing rate plus any parking related taxes, as may be adjusted during
the Lease Term from time to time, on an “as available” basis. Said parking
previlieges shall be located in the parking garage under the Building, and the
remainder (if any) in another neighboring parking structure within a reasonable
distance of the Building as determined by Landlord in its sole and absolute
discretion; provided, however, Landlord agrees that Ten (10) of Tenant’s parking
privileges shall be located in the parking garage under the Building. Said
parking location shall be at such location as Landlord shall designate.

 

L.   Landlord’s Brokers: Cushman & Wakefield

Tenant’s Brokers:     The Seeley Company

 

M.   Riders:

 

The following exhibits, riders and addenda are attached to and are part of this
Lease:

 

Exhibit A – Floor Plan of Premises

Exhibit B – Rules and Regulations

Exhibit C – Tenant’s Work Letter

Exhibit D – Tenant Estoppel Certificate

Exhibit E – Subordination, Non-Disturbance and Attornment Agreement

Exhibit F – Form of Landlord’s Consent to Co-Location Agreement

Exhibit G – Form of Letter of Credit

Backup Power Generator Rider

Parking Space Rider

Telecommunications Conduit Rider

Extension Option Rider

 

N.   Guaranty: None

 

O.   Rental Abatement: So long as Tenant is not then in default of the Lease and
Tenant has not received three (3) or more notices of events of default, Landlord
shall waive Tenant’s Monthly Base Rent for the initial Premises for months 1, 2,
3, 4, 5, 13, 14 and 15 of the initial Lease Term thereof, for a total of eight
(8) months of rent abatement and shall waive Tenant’s Monthly Base Rent for the
Must-Take Premises for the first (1st) through seventh (7th) month from and
after the date that Landlord delivers possession of the Must-Take Premises to
Tenant.

 

P.   a) Tenant’s Construction

Representative:                                     
                                  

Telephone:                                                      

 

b) Landlord’s

Construction

Representative: Mr. Eric Bender

Telephone: (213) 213-8600, extension 336.

 

3



--------------------------------------------------------------------------------

AGREEMENT

 

1. PREMISES. Landlord hereby leases the Premises to Tenant and Tenant hereby
hires and takes the Premises from Landlord. The Premises are located at the
address set forth in Section A(I) on page 1 containing approximately the floor
area set forth in Section B on page 1 and are more particularly shown on Exhibit
“A” attached hereto and incorporated herein by this reference. The office
building in which the Premises are located is referred to herein as the
“Building.” The rentable square footage of the Premises as described above is
conclusive as between the parties.

 

2. TERM.

 

2.1 The term of this Lease shall commence on the “Commencement Date” indicated
in Section D on Page 1 and shall extend for the period set forth in Section C on
Page 1. In the event that Landlord, for any reason, cannot tender possession of
the Premises to Tenant on or before the “Estimated Commencement Date” indicated
in Section D on Page 1, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant in any way as a result of such failure to tender
possession. In the event that Landlord cannot tender possession of the Premises
to Tenant for any reason other than the acts or omissions of Tenant, Tenant’s
obligation to pay rent hereunder shall be deferred by a period of time equal to
the delay in Landlord’s delivery of possession not caused by Tenant. The term of
occupancy of the Must-Take Premises shall be co-terminous with the Lease Term.
The term of occupancy of the Must-Take Premises shall commence upon the date of
delivery of same by Landlord to Tenant.

 

2.2 In the event that Tenant is allowed to enter into possession of the Premises
prior to the Commencement Date, such possession shall be deemed to be pursuant
to, and shall be governed by, the terms, covenants and conditions of this Lease,
including without limitation the covenant to pay rent, as though the
Commencement Date occurred upon the date of taking of possession by Tenant.

 

2.3 In the event that the Commencement Date falls on other than the first day of
a month, rent for any initial partial month of the term hereof shall be
appropriately prorated. At the request of either party hereto, both parties
shall execute a memorandum confirming the date of commencement of Tenant’s rent
obligations.

 

2.4 Notwithstanding anything to the contrary set forth in this Lease, Landlord’s
obligation to deliver the Initial Premises and Must-Take Premises in accordance
with this Lease are conditioned upon Landlord canceling the lease with the
tenant which possesses the Initial Premises and relocating the tenants which
occupy the Must-Take Premises, respectively, on terms satisfactory to Landlord.

 

3. RENT. Beginning on the Commencement Date (subject to adjustment pursuant to
Section 2.1 above), the base rent (“Base Rent”) for the Premises shall be in
accordance with the Schedule of Monthly Base Rents set forth in Section E on
Page 2. Each installment of Base Rent shall be payable in advance on the first
day of each and every month throughout the term of this Lease. Tenant agrees to
pay all rent, without offset, demand or deduction of any kind, to Landlord by
mail to the address set forth in Section A(3) on page I or in such manner, to
such other person or at such other place as Landlord may from time to time
designate. Tenant agrees that no payment made to Landlord by check or other
instrument shall contain a restrictive endorsement of any kind; and if any such
instrument should contain a restrictive endorsement in violation of the
foregoing, that endorsement shall have no legal effect whatever, notwithstanding
that such item is processed for payment.

 

4. RENT ESCALATION.

 

4.1 Tenant shall pay, as monthly rent hereunder, in addition to the Base Rent,
the sums provided in this Section 4. Tenant shall be advised of any change, from
time to time, in rent escalation payments required hereunder by written notice
from Landlord, which shall include information in such detail as Landlord may
reasonably determine to be necessary in support of such change. Tenant shall
have ninety (90) days after the receipt of Landlord’s annual reconciliation
billing under Section 4.2 below to protest the change indicated therein, and
Tenant’s failure to make such protest in a written notice to Landlord within
such 90-day period shall be conclusively deemed to be Tenant’s agreement to such
changes. Notwithstanding any such protest all rent escalation payments falling
due after service of such notice shall be made in accordance with such notice
until the protest has been resolved, whereupon any necessary adjustment shall be
made between Landlord and Tenant. Any audit arising out of such a protest by
Tenant shall be done, at Tenant’s expense, in accordance with generally accepted
auditing and management standards by a certified public accounting firm selected
by Tenant and approved by Landlord in its reasonable discretion; provided,
however, that if such audit discloses an error in Tenant’s favor equal in amount
to five percent (5%) or more of Tenant’s share of Excess Expenses paid by

 

4



--------------------------------------------------------------------------------

Tenant for the applicable annual period, then Landlord shall pay the costs of
such audit not exceeding $1,500.00. Such audit shall be performed at Landlord’s
offices in Los Angeles or at such other location in the United States as
Landlord may select from time to time for the maintenance of its accounting
records for the Building.

 

4.2 Following the first December 31 during the term of the Lease, Tenant shall
pay Landlord in a single lump sum upon Landlord’s reconciliation billing
therefor, Tenant’s Percentage Share (as defined in Section G on Page 2 of the
Lease) of each of the following amounts (collectively, “Excess Expenses”): (1)
the amount (if any) by which Real Estate Taxes for the then current tax fiscal
year exceed the Real Estate Taxes for the Base Year for Real Estate Taxes set
forth in Section F on Page 2; (2) the amount (if any) by which Operating Costs
for the just completed calendar year exceed the Operating Costs for the Base
Year for Operating Costs set forth in Section F on Page 2; and (3) the amount
(if any) by which Utility Costs for the just completed calendar year exceed the
Utility Costs for the Base Year for Utility Costs set forth in Section F on Page
2. At the same time Tenant shall also pay to Landlord one-twelfth of Tenant’s
Percentage Share of such amounts for each month that has commenced since
December 31, as estimated payments towards Tenant’s share of the Excess Expenses
for the following year. (If Landlord estimates in good faith that the Excess
Expenses for the following year will exceed the Excess Expenses for the just
completed calendar year, Landlord shall notify Tenant in writing of such
estimate, and Tenant’s new monthly payment shall be one-twelfth of Tenant’s
Percentage Share of Landlord’s estimate of the annual Excess Expenses. Landlord
may revise such estimate and Tenant’s monthly payment not more than twice during
any calendar year.) Following each succeeding December 31, Landlord again shall
determine in the same fashion the increase or decrease (if any) in annual Real
Estate Taxes, Operating Costs, and Utility Costs over or under those for the
previous year. If there is an increase in one or more of the three categories,
Tenant shall pay to Landlord in a single lump sum upon Landlord’s reconciliation
billing Tenant’s Percentage Share of the increase. Tenant shall pay Landlord at
the same time one-twelfth of Tenant’s Percentage Share of such increase (or if
Landlord gives a written estimate as described above that Excess Expenses will
increase in the new year, then one-twelfth of Landlord’s new estimate of annual
Excess Expenses) for each month that has then commenced in the new calendar
year. If there is a decrease in one or more of the three categories, Landlord
shall refund to Tenant or, at Landlord’s option, credit against the next rent
falling due under the Lease the amount of the overpayment made by Tenant during
the preceding calendar year provided that the amount of such refund or credit
shall in no event exceed the total payments previously made by Tenant for such
calendar year toward Tenant’s Percentage Share of excess charges for the
category in question. Thereafter, with each month’s Base Rent until the next
adjustment hereunder, Tenant shall pay one-twelfth of Tenant’s Percentage Share
of each of the following amounts: (I) the excess (if any) of annual Real Estate
Taxes (based on the then-current fiscal year) over the Base Year Real Estate
Taxes; (II) the excess (if any) of annual Operating Costs (based on the
preceding calendar year) over the Base Year Operating Costs; and (III) the
excess (if any) of annual Utility Costs (based on the preceding calendar year)
over Base Year Utility Costs. The Real Estate Taxes for any partial fiscal year
at the end of the Lease term and the Operating Costs and Utility Costs for any
partial calendar year at the end of the Lease term shall be appropriately
prorated.

 

For purposes hereof, “Real Estate Taxes” shall include any form of assessment,
license fee, license tax, business license fee, commercial rental tax, levy,
penalty, charge, tax or similar imposition (other than net income, inheritance
or estate taxes), imposed by any authority having the direct or indirect power
to tax, including any city, county, state or federal government, or any school,
agricultural, lighting, drainage, flood control, public transit or other special
district thereof, as against any legal or equitable interest of Landlord in the
Premises or in the real property of which the Premises and the Building are a
part, including, but not limited to, the following:

 

(i) Any tax on Landlord’s “right” to rent or “right” to other income from the
Premises or as against Landlord’s business of leasing the Premises;

 

(ii) Any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of Real Estate Taxes, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 Election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of “Real Property Taxes” for the purpose of this Lease;

 

(iii) Any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax or excise tax levied by the State, City or
Federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or

 

5



--------------------------------------------------------------------------------

with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof;

 

(iv) Any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises;

 

(v) Any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system instituted within the geographic area
of which the Building is a part; or

 

(vi) Reasonable legal and other professional fees, costs and disbursements
incurred in connection with proceedings to contest, determine or reduce real
property taxes.

 

The definition of “Real Estate Taxes,” including any additional tax the nature
of which was previously included within the definition of “Real Estate Taxes,”
shall include any increases in such taxes, levies, charges or assessments
occasioned by increases in tax rates or increases in assessed valuations,
whether occurring by sale or otherwise.

 

As used in this Lease, the term “Operating Costs” shall mean all costs and
expenses of management, operation, maintenance, overhaul, improvement or repair
of the Building, the common areas and the site, as determined by standard
accounting practices, including the following costs by way of illustration but
not limitation:

 

(a) Any and all assessments imposed with respect to the Building, common areas,
and/or the site on which the Building is located, pursuant to any covenants,
conditions and restrictions affecting the site, common areas or Building;

 

(b) Any costs, levies or assessments resulting from statutes or regulations
promulgated by any governmental authority in connection with the use or
occupancy of the Building or the Premises;

 

(c) Costs of all insurance obtained by Landlord;

 

(d) Wages, salaries and other labor costs (including but not limited to social
security taxes, unemployment taxes, other payroll taxes and governmental charges
and the costs, if any, of providing disability, hospitalization, medical
welfare, pension, retirement or other employee benefits, whether or not imposed
by law) of employees, independent contractors and other persons engaged in the
management, operation, maintenance, overhaul, improvement or repair of the
Building;

 

(e) Building management office and storage rental;

 

(f) Management and administrative fees;

 

(g) Supplies, materials, equipment and tools;

 

(h) Costs of, and appropriate reserves for, repair, painting, resurfacing, and
maintenance of the Building, the common areas, the site and the parking
facilities, and their respective fixtures and equipment systems, including but
not limited to the elevators, the structural portions of the Building, and the
plumbing, heating, ventilation, air-conditioning, telephone cable riser, and
electrical systems installed or furnished by Landlord;

 

(i) Depreciation on a straight-line basis and rental of personal property used
in maintenance;

 

(j) Amortization on a straight-line basis over the useful life (together with
interest at the interest rate defined in Subsection 33.9 of this Lease on the
unamortized balance) of all costs of a capital nature (including, without
limitation, capital improvements, capital replacements, capital repairs, capital
equipment and capital tools):

 

(1) reasonably intended to produce a reduction in Operating Costs, Utility Costs
or energy consumption; or

 

(2) required under any governmental or quasi-governmental law, rule, order,
ordinance or regulation that was not applicable to the Building at the time it
was originally constructed; or

 

6



--------------------------------------------------------------------------------

(3) for repair or replacement of any Building equipment needed to operate the
Building at the same quality levels as prior to the replacement;

 

(k) Costs and expenses of gardening and landscaping;

 

(l) Maintenance of signs (other than signs of tenants of the Building);

 

(m) Personal property taxes levied on or attributable to personal property used
in connection with the Building, the common areas, or the site;

 

(n) Costs of all service contracts pertaining to the Premises, the Building or
the site;

 

(o) Reasonable accounting, audit, verification, legal and other consulting fees;

 

(p) Costs and expenses of lighting, janitorial service, cleaning, refuse
removal, security and similar items, including appropriate reserves;

 

(q) Any costs incurred with respect to a transportation systems manager, rider
share coordinator or any private transportation system established for the
benefit of tenants in the Building, whether or not imposed by any governmental
authority;

 

(r) If the Building has a helipad, its costs to the extent not covered by user
fees; and

 

(s) Fees imposed by any federal, state or local government for fire and police
protection, trash removal or other similar services which do not constitute Real
Estate Taxes.

 

Notwithstanding anything to the contrary in the Lease, Operating Costs and
Utility Costs shall not include (i) costs incurred in connection with the
original construction of the Building or Premises and accompanying site
improvements; (ii) interest, principal, late charges, default fees, prepayment
penalties or premiums on any debt owed by Landlord, including any mortgage debt;
(iii) costs of correcting defects in or inadequacy of the initial design or
construction of the Building or Premises; (iv) expenses resulting from the
negligence of Landlord, its agents, servants or employees, or another tenant;
(v) legal fees, space planners’ fees, real estate brokers’ leasing commissions
and advertising expenses incurred in connection with the development or leasing
of the Building or Premises; (vi) costs for which Landlord is or should be
reimbursed by any tenant or occupant of the Building or by insurance by its
carrier or any tenant’s carrier or by anyone else; (vii) any bad debt loss, rent
loss, or reserves for bad debts or rent loss; (viii) costs of services provided
to other tenants in the Building which are not provided to Tenant or for which
Tenant separately pays or is separately charged; (ix) costs associated with the
operation of the business of the Landlord, as the same are distinguished from
the costs of operation of the Premises or Building, including company accounting
and legal matters, costs of defending any lawsuits with any mortgagee, costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interest in the Premises or Building costs (including attorney fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims, litigation
or arbitrations respecting Landlord and/or the Building; (x) the wages and
benefits of any on-site employees above the level of Building manager; (xi) the
wages and benefits of any employee who does not devote substantially all of his
or her time to the Building unless such wages and benefits are allocated to
reflect the actual time spent on operating and managing the Building vis-a-vis
time spent on matters unrelated to operating and managing the Building, (xii)
amounts paid as ground rental by Landlord; (xiii) costs, including permit,
license and inspection costs, incurred with respect to the installation of
tenant improvements made for tenants in the Building or incurred in renovating
or otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants of the Building; (xiv) costs paid to Landlord or to
affiliates of Landlord for services in the Building, including management fees,
to the extent the same exceed or would exceed the costs for such services if
rendered by unaffiliated third parties on a competitive basis; (xv) costs for
which Landlord has been compensated by a management fee; (xvi) costs incurred by
Landlord due to the violation by Landlord or any tenant of the terms and
conditions of any lease of space in the Building, and (xvii) costs of asbestos
removal work excluded from Operating Costs under Section 32.4 below.

 

For purposes hereof, “Utility Costs” shall include all charges, surcharges and
other costs of all utilities paid for by Landlord in connection with the
Premises and/or Building, including without limitation costs of heating,
ventilation and air conditioning for the Premises and/or Building, costs of
furnishing gas, electricity and other fuels or power sources to the Premises
and/or Building, and costs of furnishing water and sewer services to the
Premises and/or Building.

 

 

7



--------------------------------------------------------------------------------

 

The term “Building” as used in this Section 4.2 shall be deemed to include not
only the Building but also any parking facility owned, leased or operated by
Landlord in order to meet the parking requirements of the Building.

 

If the average occupancy of the rentable area of the Building during the
Tenant’s Base Year for Operating and Utility Costs as set forth in Section F on
page 2 or during any other calendar year of the Lease term is less than
ninety-five percent (95%) of the total rentable area of the Building, the
Operating Costs and Utility Costs shall be adjusted by Landlord for such Base
Year or other calendar year, prior to the pass-through of Operating Costs and
Utility Costs to Tenant pursuant to this Section 4.2, to reflect what they would
have been had ninety five percent (95%) of the rentable area been occupied
during that year. In making such calculation, the Landlord’s reasonable opinion
of what portion, if any, of each cost was affected by changes in occupancy shall
be binding upon the parties.

 

5. TAX ON TENANT’S PROPERTY; OTHER TAXES.

 

5.1 Tenant shall be liable for, and shall pay at least ten (10) days before
delinquency, and Tenant hereby indemnifies and holds Landlord harmless from and
against any liability in connection with, all taxes levied directly or
indirectly against any personal property, fixtures, machinery, equipment,
apparatus, systems and appurtenances placed by Tenant in or about, or utilized
by Tenant in, upon or in connection with, the Premises (“Equipment Taxes”). If
any increased by the inclusion therein of a value placed upon such personal
property, fixtures, machinery, equipment, apparatus, systems or appurtenances of
Tenant, and if Landlord, after written notice to Tenant, pays the Equipment
Taxes or taxes based upon such an increased assessment (which Landlord shall
have the right to do regardless of the validity of such levy, but only under
proper protest if requested by Tenant prior to such payment and if payment under
protest is permissible), Tenant shall pay to Landlord upon demand, as additional
rent hereunder, the taxes so levied against Landlord or the proportion of such
taxes resulting from such increase in the assessment; provided, however, that in
any such event Tenant shall have the right, in the name of Landlord and with
Landlord’s full cooperation, but at no cost to Landlord, to bring suit in any
court of competent jurisdiction to recover the amount of any such tax so paid
under protest, and any amount so recovered shall belong to Tenant.

 

5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s building standards in other space in the Building are assessed, then
the real property taxes and assessments levied against Landlord or Landlord’s
property by reason of such excess assessed valuation shall be deemed to be
Equipment Taxes and shall be governed by the provisions of Section 5.1. Any such
amounts, and any similar amounts attributable to excess improvements by other
tenants of the Building and recovered by Landlord from such other tenants under
comparable lease provisions, shall not be included in Real Estate Taxes for
purposes of rent escalation under Section 4 of this Lease.

 

5.3 Tenant shall pay, as additional rent hereunder, upon demand and in such
manner and at such times as Landlord shall direct from time to time by written
notice to Tenant, any excise, sales, privilege or other tax, assessment or other
charge (other than income or franchise taxes) imposed, assessed or levied by any
governmental or quasi-governmental authority or agency upon Landlord on account
of this Lease, the rent or other payments made by Tenant hereunder, any other
benefit received by Landlord hereunder, Landlord’s business as a lessor
hereunder, or otherwise in respect of or as a result of the agreement or
relationship of Landlord and Tenant hereunder.

 

6. SECURITY DEPOSIT. A deposit (the “Security Deposit”) in the amount set forth
in Section H on page 2 shall be paid by Tenant upon execution of this Lease and
shall be held by Landlord without liability for interest and as security for the
performance by Tenant of Tenant’s covenants and obligations under this Lease, it
being expressly understood that the Security Deposit shall not be considered an
advance payment of rent or a measure of Landlord’s damages in case of default by
Tenant. Upon the occurrence of any breach or default under this Lease by Tenant,
Landlord may, from time to time, without prejudice to any other remedy, use the
Security Deposit or any portion thereof to the extent necessary to make good any
arrearages of rent or any other damage, injury, expense, or liability caused to
Landlord by such breach or default. Following any application of the Security
Deposit, Tenant shall pay to Landlord on demand an amount to restore the
Security Deposit to its original amount. In the event of bankruptcy or other
debtor relief proceedings by or against Tenant, the Security Deposit shall be
deemed to be applied first to the payment of rent and other charges due
Landlord, in the order that such rent or charges became due and owing, for all
periods prior to filing of such proceedings. Landlord shall not be required to
keep the Security Deposit separate from its general funds. Upon termination of
this Lease any remaining balance of the Security Deposit shall be returned by
Landlord to Tenant within fourteen (14) days after termination of Tenant’s
tenancy. Tenant also shall obtain and maintain during the period set forth
below, at Lessee’s expense, an irrevocable standby letter of credit (the “LC”)
issued by a reputable bank acceptable to Landlord it its reasonable discretion,
in favor of Landlord and presentable for collection in the City of Los Angeles
which

 

8



--------------------------------------------------------------------------------

may be drawn upon by Landlord upon written demand on sight delivered by Landlord
to the issuer thereof stating that a material default has occurred hereunder
which has not been cured within the applicable notice and cure periods provided
for in this Lease, in the event that Tenant materially breaches this Lease and
thereby fails to reimburse Landlord for the unrecovered portion of real estate
brokers’ commissions and tenant improvement costs incurred by Landlord in
respect of this Lease, within any applicable notice and cure periods provided
therefor. The LC shall be in the initial principal amount of $900,000, which
automatically is renewed annually at the commencement of each Lease Year during
the initial term of this Lease. The principal amount of the LC, if not
previously drawn thereon by Landlord and so Iong as Tenant is not then in
default of this Lease, shall be reduced by $360,000 at the beginning of the
third Lease year, another $270,000 at the beginning of the fifth Lease year.
From and after the seventh Lease Year, Tenant shall no longer required to obtain
and maintain the LC, and at the commencement of the seventh Lease Year, Landlord
shall return the original LC if and to the extent the same has not previously
been drawn upon. The LC shall be substantially in the form attached hereto as
Exhibit G.

 

7. LATE PAYMENTS. All covenants and agreements to be performed by Tenant under
any of the terms of this Lease shall be performed by Tenant at Tenant’s sole
cost and expense and without any abatement of rent. Tenant acknowledges that the
late payment by Tenant to Landlord of any sums due under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
cost being extremely difficult and impractical to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any note or other obligation secured by
any encumbrance covering the Premises or the Building of which the Premises are
a part. Therefore, if any monthly installment of rent is not received by
Landlord within five (5) days of additional rent, the sum of five percent (5%)
of the overdue amount as a late charge. Landlord’s acceptance of any late
charge, or interest pursuant to Section 33.9, shall not be deemed to be
liquidated damages, nor constitute a waiver of Tenant’s default with respect to
the overdue amount, nor prevent Landlord from exercising any of the other rights
and remedies available to Landlord under this Lease or any law now or hereafter
in effect. Further, in the event such late charge is imposed by Landlord for 2
consecutive months for whatever reason, Landlord shall have the option to
require that, beginning with the first payment of rent due following the
imposition of the second consecutive late charge, rent shall no longer be paid
in monthly installments but shall be payable 3 months in advance.

 

8. USE OF PREMISES. Tenant, and any permitted subtenant or assignee, shall use
the Premises only for the use described in Section I on page 2. Any other use of
the Premises is absolutely prohibited. Tenant shall not use or occupy the
Premises in violation of any recorded covenants, conditions and restrictions
affecting the land on which the Building is located nor of any law, ordinance,
rule and regulation. Tenant shall not do or permit to be done anything which
will invalidate or increase the cost of any fire, extended coverage or any other
insurance policy covering the Building or property located therein and shall
comply with all rules, orders, regulations and requirements of any applicable
fire rating bureau or other organization performing a similar function. Tenant
shall promptly upon demand reimburse Landlord as additional rent for any
additional premium charged for any insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section 8. Tenant shall not do or
permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them, or use or allow the Premises to be used for
any improper, immoral, unlawful or objectionable purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises and
shall keep the Premises in first class repair and appearance. Tenant shall not
place a load upon the Premises exceeding the average pounds of live load per
square foot of floor area specified for the Building by Landlord’s architect,
with any partitions to be considered a part of the live load. Landlord reserves
the right to prescribe the weight and position of all safes, files and heavy
equipment which Tenant desires to place in the Premises so as to distribute
properly the weight thereof. Tenant’s business machines and mechanical equipment
which cause vibration or noise that may be transmitted to the Building structure
or to any other space in the Building shall be so installed, maintained and used
by Tenant as to eliminate such vibration or noise. Tenant shall be responsible
for the cost of all structural engineering required to determine structural
load. In any event, unless specifically authorized herein, Tenant shall not
prepare or serve, or authorize the preparation or service of, food or beverages
in the Premises, except only the occasional preparation of coffee, tea, hot
chocolate and other such common refreshments for Tenant and its employees.
Tenant shall not conduct any auction in or about the Premises or the Building
without Landlord’s prior written consent.

 

9. BUILDING SERVICES.

 

9.1 Throughout the term of this Lease, subject to shortage and accidents beyond
Landlord’s reasonable control, and subject to reimbursement pursuant to Section
4.2, Landlord shall repair and maintain all structural elements of the Building
and common areas (including, without limitation, the structural walls, doors,
floors, ceilings, roof, elevators, stairwells, lobby, heating system, air
conditioning system, telephone cable riser for Building-standard service from
the Building’s main terminal to the terminal box on the same floor as the
Premises [but excluding Tenant’s telephone

 

9



--------------------------------------------------------------------------------

equipment and the cable and wiring from such equipment to the terminal box],
plumbing and electrical wiring) and maintain the exterior of the Premises,
including grounds, walks, drives and loading area, if any. Tenant shall
reimburse Landlord upon demand, as additional rent hereunder, for the cost of
any repairs or extraordinary maintenance necessitated by acts of Tenant or
Tenant’s employees, contractors, agents, licensees or invitees. Landlord shall
not be responsible for the repair and maintenance of Tenant installed systems or
improvements, including, but not limited to any heating or air conditioning
system installed by Tenant.

 

9.2 Provided that Tenant is not in default hereunder, subject to shortages and
accidents beyond Landlord’s reasonable control, Landlord shall furnish building
standard heating and air conditioning service Monday through Friday from 8:00
A.M. to 6:00 P.M., and Saturday from 8:00 A.M. to 1:00 P.M., except for
holidays. No heating or air conditioning will be furnished by Landlord on
Sundays, holidays or during hours other than as set forth above, except upon
prior arrangement with Tenant and at an extra charge based on Landlord’s actual
cost plus Landlord’s administrative fees, as may be agreed to between Landlord
and Tenant. For purposes of this Section 9.2, “holidays” shall mean and refer to
the holidays of Christmas, New Year’s Day, Martin Luther King Day, President’s
Day, Memorial Day, the Fourth of July, Labor Day, Thanksgiving and the day after
Thanksgiving, as those holidays are defined, recognized or established by
governmental authorities or agencies from time to time and such other days the
New York Stock Exchange is closed.

 

Notwithstanding the foregoing, Tenant shall have the right to install in the
Premises, at its expense, self-contained 24-hour heating, ventilating and air
conditioning units as may be reasonably determined by Landlord to be necessary
in order to maintain building air conditioning standards resulting from Tenant’s
use of the Premises, including its installation and operation of
telecommunications and computer equipment or other special equipment or
facilities placing a greater burden on the air conditioning system than would
general office use. The installation and use of such self-contained 24-hour
heating, ventilating and air conditioning unit is subject to compliance with the
other provisions of this Lease, including but not limited to obtaining
Landlord’s prior written consent to the plans and specifications for the work
and electrical requirements of the units. Tenant shall be permitted to exhaust
such systems out of the southern side of the Building, subject to Landlord’s
prior review and approval, which approval shall not be unreasonably withheld.
Tenant shall pay all costs of electricity for such units. At Landlord’s
election, the electrical requirements for such units, as well as all of Tenant’s
other electrical requirements, shall be separately metered to Tenant at Tenant’s
expense as described below. Tenant shall have the right to remove and/or cap off
the existing HVAC systems servicing the Premises. At Landlord’s option, at the
expiration or earlier termination of the Lease, Tenant shall restore, at its
sole cost and expense, the HVAC system to its original condition.

 

Landlord shall furnish electric current to the Premises in amounts reasonably
sufficient for normal business use, including operation of building standard
lighting and operation of typewriters and standard fractional horsepower office
machinery, all subject to the obligations of Tenant for payment of the costs of
such electricity as provided herein. Tenant agrees that, at all times during the
term of this Lease, Tenant’s use of electric current shall never exceed the
capacity of the feeders to the Building or the risers or wiring installation in
the Building. Any transformer or other special equipment required to connect
Tenant’s facilities to Landlord’s electrical supply shall be provided and
installed at Tenant’s expense. Landlord may, at its election and at Tenant’s
sole cost and expense, separately meter at Tenant’s expense the electrical usage
of some or all of Tenant’s equipment, facilities or Premises. Tenant shall pay
the charges for all such separately metered electrical usage within fifteen (15)
days after receipt of a billing therefor. Landlord shall not use its approval
rights to arbitrarily or discriminatorily prevent Tenant’s installation of and
use of equipment customarily used in a telecommunications business, but Landlord
may impose reasonable conditions on such installation and use, regarding such
matters as the placement, venting, power sources, and structural requirements
for such equipment.

 

Anything in this Section 9 notwithstanding, and subject to Tenant obtaining
Landlord’s prior written consent of the plans and specifications not to be
unreasonably withheld and complying with Section 29 and the other provisions of
this Lease, in lieu of Landlord providing any electric power to the Premises,
Tenant may make arrangements to obtain such electric supply directly from the
Department of Water and Power, at Tenant’s own cost and expense. Landlord makes
no representations or warranties regarding such arrangements, but would
cooperate with Tenant and the Department of Water and Power reasonably and in
good faith in this regard. As part of such arrangement, Tenant is to contract
with, and be billed directly by, the Department of Water and Power. Tenant
agrees to pay such bills when due. Under such arrangement, Landlord will not
install, maintain or read the D.W.P. meter nor bill Tenant for such electric
service or usage. The location of any new vault or transformer space required in
the basement of the Building for this purpose (whether or not located in the
Department of Water and Power’s existing vault, if that is possible) is subject
to Landlord’s reasonable approval, as part of Landlord’s prior written approval
of the plans and specifications. Tenant shall be liable for all costs and
expenses incurred in connection with such an arrangement including, but not
limited to, costs of equipment, materials, construction, installations and
hook-ups.

 

10



--------------------------------------------------------------------------------

 

Tenant shall pay monthly upon billing as additional rent under this Lease such
sums as Landlord’s building engineer may reasonably determine to be necessary in
order to reimburse Landlord for the additional cost of any utilities which have
not been separately metered to Tenant (including, without limitation,
electricity, gas and other fuels or power sources, and water, and Landlord’s
reasonable costs of administration, which costs of administration shall not
exceed three percent (3% of the other costs) attributable to any requirements in
excess of those for normal office use by reason of the operation of computer or
telecommunications equipment or other special equipment or facilities, or
attributable to Tenant’s conducting business beyond the business hours described
in the first sentence of this Section 9.2

 

Any utility charges billed directly to Tenant shall not be included in the
Building’s “Utility Costs” for purposes of Section 4 above. Any extra
maintenance charges or service calls attributable to the actions of Tenant shall
be payable by Tenant to Landlord upon demand, as additional rent hereunder.

 

9.3 Landlord shall furnish unheated water from mains for drinking, lavatory and
toilet purposes drawn through fixtures installed by Landlord, or by Tenant with
Landlord’s express prior written consent, and heated water for lavatory purposes
from regular building supply in such quantities as required in Landlord’s
judgment for the comfortable and normal use of the Premises. Tenant shall pay
Landlord for additional water which is furnished for any other purpose. The
amount that Tenant shall pay Landlord for such additional water shall be the
average price per gallon charged to the Landlord for the Building by the entity
providing water.

 

9.4 Tenant shall provide its own janitorial services to the Premises subject to
Landlord’s prior written approval of the service provider in Landlord’s sole and
absolute discretion. Tenant shall submit to Landlord a list of proposed
janitorial service providers, with references, upon commencement of this Lease
for Landlord to approve or disapprove without undue delay. Only those service
providers who have been approved by Landlord may perform janitorial services.
Notwithstanding the foregoing, Landlord shall furnish janitorial service
(including washing of windows with reasonable frequency as determined by
Landlord) for the common area, to the extent necessitated by normal office use
of the Premises, Monday through Friday, holidays excepted. Landlord shall have
no obligation to furnish janitorial service for any portion of the Premises.
Tenant shall keep all such portions of the Premises in a clean and orderly
condition at Tenant’s sole cost and expense. In the event that Tenant shall fail
to keep or cause to keep such portion of the Premises in a clean and orderly
condition, Landlord may do so and any costs incurred by Landlord in connection
therewith shall be payable by Tenant to Landlord upon demand, as additional rent
hereunder. Tenant shall also pay to Landlord, as additional rent hereunder,
amounts equal to any increase in cost of janitor service in and about the common
areas if such increase in costs is due to (a) use of the Premises by Tenant
during hours other than normal business hours, or (b) location in or about the
Premises of any fixtures, improvements, materials or finish items (including
without limitation wall coverings and floor coverings) other than those which
are of the standard type adopted by Landlord for the Building. Only those
persons who have been approved by Landlord may perform janitorial services.

 

9.5 Landlord shall furnish passenger elevator service and freight elevator
service in common with Tenant and other tenants Monday through Friday from 8:00
A.M. to 6:00 P.M. and Saturday from 8:00 A.M. to 1:00 P.M. Landlord shall
provide limited passenger elevator service daily at all times such normal
passenger service is not furnished. One elevator shall be designated as a
freight elevator for use by the Building’s tenants on a non-exclusive basis. The
designated freight elevator will be made available to the Building’s tenants for
the delivery of equipment, tools and construction materials between the hours of
6:00 p.m. to 7:00 a.m. Monday through Friday; after 3:00 p.m. on Saturdays, and
at any time on Sundays, with 24-hour advance notice and subject to prior
reservations.

 

9.6 Landlord does not warrant that any service will be free from interruptions
caused by repairs, renewals, improvements, changes of service, alterations,
strikes, lockouts, labor controversies, accidents, inability to obtain fuel,
steam, water or supplies or other cause. Landlord agrees to give Tenant notice
of any extended interruptions of which Landlord has prior knowledge. No
interruption of service shall be deemed an eviction or disturbance of Tenant’s
use and possession of the Premises or any part thereof, nor relieve Tenant from
payment of rent or performance of Tenant’s other obligations under this Lease
except as provided below in this Section 9.6. Landlord shall not be responsible
for correcting any such interruption in service which is not curable by Landlord
on a commercially reasonable basis, as determined by Landlord in its sole
discretion. Subject to Section 11 below, and subject to Landlord’s rights to
recover certain costs under other provisions of this Lease, if Landlord
determines that such interruption in service is curable on such a commercially
reasonable basis, Landlord shall make good faith efforts to so correct the
interruption within a reasonable time after Landlord receives written notice
from Tenant of the interruption in service. In doing such work Landlord shall
use commercially reasonable, good faith efforts to interfere as little as
reasonably practicable with the conduct of Tenant’s business in the Premises,
without, however, being obligated to incur liability for overtime or other
premium payment to its agents, employees or contractors in connection therewith.
Landlord shall in no event be liable for any injury to or interference with
Tenant’s business or any punitive, incidental or consequential damages, whether
foreseeable or not,

 

11



--------------------------------------------------------------------------------

arising from the making of or failure to make any repairs, alterations or
improvements, or provision of or failure to provide or restore any service in or
to any portion of the Building, including the Premises, or the fixtures,
appurtenances and equipment therein. If any interruption of utility service, not
caused by Tenant or its employees, agents or invitees, is not restored within
five (5) consecutive business days after Tenant provides Landlord with written
notice of the cessation of such utilities, then Tenant shall be entitled to
abatement of rent for the Premises to the extent that Tenant does not occupy the
Premises for the conduct of business for each day of cessation of such utility
services from and after the fifth (5th) business day of such cessation. Tenant
shall not be entitled to any abatement or reduction of rent or other remedy by
reason of Landlord’s failure to furnish any of the services or Building systems
called for by this Lease whether such failure is caused by accident, breakage,
repairs, strikes, lockouts or other labor disturbances or labor disputes of any
character, or any other cause, except due to Landlord’s gross negligence or
willful misconduct. As a material inducement to Landlord’s entry into this
Lease, Tenant waives and releases any rights it may have to make repairs at
Landlord’s expense under Sections 1941 and 1942 of the California Civil Code.

 

10. CONDITION OF PREMISES. By occupying the Premises, Tenant shall be deemed to
accept the same and acknowledge that they comply fully with Landlord’s covenants
and obligations hereunder, subject to completion of any items which it is
Landlord’s responsibility hereunder to furnish and which are listed by Landlord
and Tenant upon inspection of the Premises prior to the Commencement Date.
Tenant acknowledges that neither Landlord nor any agent, employee or
representative of Landlord has made any representation or warranty with respect
to any matter, including but not limited to any matter regarding the Building or
Premises, the applicable zoning or the effect of other applicable laws, or the
suitability or fitness of the Building or Premises for the conduct of Tenant’s
business or any other purpose. Tenant is relying solely on its own
investigations with respect to all such matters. During the term of this Lease,
Tenant shall maintain the Premises in as good condition as when Tenant took
possession, ordinary wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder excepted, and shall repair all damage or
injury to the Building or to fixtures, appurtenances and equipment of the
Building caused by Tenant’s installation or removal of its property or resulting
from the negligence or tortious conduct of Tenant, its employees, contractors,
agents, licensees and invitees. In the event of failure by Tenant to perform its
covenants of maintenance and repair hereunder, Landlord may perform such
maintenance and repair, and any amounts expended by Landlord in connection
therewith shall be payable by Tenant to Landlord upon demand, as additional rent
hereunder.

 

11. DAMAGE TO PREMISES OR BUILDING.

 

11.1 In the event that the Building should be totally destroyed by fire or other
casualty, this Lease shall terminate as of the date of such casualty. If the
Building is damaged but not totally destroyed by the casualty or if there is an
interruption in services or utilities provided by Landlord pursuant to Section
9.6 of this Lease, and if such damage or interruption in services or utilities
prevents Tenant’s beneficial use of all or a substantial portion of the
Premises, then Landlord shall notify Tenant in writing, within thirty (30) days
after the date Tenant’s beneficial use is so prevented, of whether Landlord
intends to restore the Building or the services or utilities in question and of
how long, in Landlord’s opinion, the restoration will take to complete. In the
event that the repairs and restoration can, in Landlord’s reasonable opinion, be
completed within one hundred eighty (180) days after the date Tenant’s
beneficial use is so prevented, and Landlord will receive insurance proceeds
sufficient to cover the costs of such repairs and restoration, Landlord shall
restore the Building or the services or utilities in question. In the event the
Premises or a substantial portion of the Building or the delivery system for
Building services or utilities should be so damaged or destroyed that
restoration or repairs cannot, in Landlord’s opinion, be completed within one
hundred eighty (180) days after the date Tenant’s beneficial use is so
prevented, or Landlord will not receive insurance proceeds sufficient to cover
the costs of such repairs and restoration, Landlord may at its option terminate
this Lease upon notice to Tenant, or Landlord may elect to proceed to restore
the Building. Similarly, in the event Landlord’s notice notifies Tenant that the
restoration in Landlord’s opinion will not be completed within one hundred
eighty (180) days after the date Tenant’s beneficial use is so prevented, Tenant
shall have twenty (20) days from the date of Tenant’s receipt of Landlord’s
notice to elect to terminate this Lease by delivering written notice of such
termination to Landlord. If either Landlord or Tenant terminates this Lease as
provided above, such termination shall be effective immediately upon the other
party’s receipt of the notice of termination. In the event that Landlord is
obligated or elects to restore the Building or the services or utilities in
question, Landlord shall commence such work reasonably promptly and shall
proceed with reasonable diligence to restore the Building or the services or
utilities to substantially the condition in which they were immediately prior to
the casualty, except that Landlord shall not be required to rebuild, repair or
replace any part of the partitions, fixtures, alterations, decorations or other
improvements which may have been constructed by or specifically for Tenant, or
by or for other tenants within the Building.

 

If neither Landlord nor Tenant terminates this Lease due to the casualty, the
Lease shall remain in full force and effect. After Landlord completes Landlord’s
restoration work on the Premises (i.e., any necessary repair work on the

 

12



--------------------------------------------------------------------------------

Building shell and the Building systems originally provided by Landlord in the
core of the Building), Tenant shall diligently complete Tenant’s repairs to its
tenant improvements. The parties shall cooperate in performing their respective
repairs simultaneously if, in Landlord’s reasonable opinion, that is feasible
and appropriate. Tenant shall have the right to terminate this Lease upon notice
served upon Landlord prior to actual completion of Landlord’s restoration work
on the Premises if such restoration work is not substantially completed within
two hundred seventy (270) days after the date Tenant’s beneficial use is first
prevented (provided, however, that if Landlord’s original notice to Tenant
estimated that the restoration work would take more than one hundred eighty
(180) days after the date Tenant’s beneficial use is so prevented, and Tenant
did not elect to terminate the Lease on that basis, then Tenant shall not be
entitled to terminate the Lease pursuant to this sentence unless Landlord fails
to substantially complete such restoration work at least within 95 days after
the estimated restoration period given in Landlord’s original notice). For
purposes of this Section, “substantial completion” of Landlord’s work shall mean
completion to such a degree that Tenant can commence in the Premises or the
damaged portion thereof its own reconstruction of tenant improvements as
contemplated by this Lease. “Substantial completion” shall not require full
completion of all “punch list” type items which do not materially affect
Tenant’s use of the Premises. Lease termination, to the extent provided above,
shall be Tenant’s sole remedies. Notwithstanding the foregoing to the contrary,
if the damage is due to the negligence or willful misconduct of Tenant or any of
Tenant’s agents, employees or invitees, Tenant shall not be permitted to
exercise its right of Lease termination. Tenant shall not be entitled to any
compensation or damages for loss of, or interference with, Tenant’s business or
use or access of all or any part of the Premises resulting from any such damage,
repair, reconstruction or restoration.

 

Landlord and Tenant agree that if the damage or destruction was not the result
of the willful misconduct of Tenant or Tenant’s employees, contractors,
licensees or invitees, then Tenant shall be provided with a proportionate
abatement of Basic Rent and other rental due hereunder based on the rentable
square footage of the Premises rendered unusable and not used by Tenant. The
proportional abatement, if any, shall be provided during the period beginning on
the later of (a) the date of the damage or destruction or (b) the date on which
Tenant ceases to occupy the Premises and ending on the date of substantial
completion of Landlord’s restoration obligations as provided in this Section 11.

 

11.2 In the event of any damage or destruction of all or any part of the
Premises or any interruption in utilities or services, Tenant shall immediately
notify Landlord thereof.

 

11.3 In the event any holder of a mortgage or deed of trust on the Building
should require that the insurance proceeds payable upon damage or destruction to
the Building by fire or other casualty be used to retire the debt secured by
such mortgage or deed of trust, or in the event any lessor under any underlying
or ground lease should require that such proceeds be paid to such lessor,
Landlord shall in no event have any obligation to rebuild, and at Landlord’s
election this Lease shall terminate.

 

11.4 Except as set forth in Section 28 below, with the exception of insurance
required to be carried by Tenant under Section 28 of this Lease, any insurance
which may be carried by Landlord or Tenant against loss or damage to the
Building or to the Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control. Landlord shall not be required to
carry insurance of any kind on Tenant’s property and, except by reason of the
breach by Landlord of any of its obligations hereunder, shall not be obligated
to repair any damage thereto or to replace the same.

 

11.5 In addition to its termination rights in Subsection 11.1 above, Landlord
shall have the right to terminate this Lease if any damage to the Building or
Premises occurs during the last twelve (12) months of the Term of this Lease and
Landlord estimates that the repair, reconstruction or restoration of such damage
cannot be completed within the earlier of (a) the scheduled expiration date of
the Lease Term, or (b) sixty (60) days after the date of such casualty.

 

11.6 Tenant, as a material inducement to Landlord’s entering into this Lease,
irrevocably waives and releases its rights under the provisions of Sections
1932(2) and 1933(4) of the California Civil Code (and any successor statutes
permitting Tenant to terminate this Lease as a result of any damage or
destruction), it being the intention of the parties hereto that the express
terms of this Lease shall control under any circumstances in which those
provisions might otherwise apply.

 

12. EMINENT DOMAIN.

 

12.1 In the event that the whole of the Premises, or so much thereof as to
render the balance unusable to Tenant for the purposes leased hereunder, as
reasonably determined by Landlord, shall be lawfully condemned or taken in any
manner for any public or quasi-public use, or conveyed by Landlord in lieu
thereof (a “Taking”), this Lease and the term hereby granted shall forthwith
cease and terminate on the date of the taking of possession by the condemning
authority (the “Date of Taking”).

 

13



--------------------------------------------------------------------------------

 

12.2 In the event of a Taking of a portion of the Premises which does not result
in the termination of this Lease pursuant to Section 12.1, above, the Base Rent
shall be abated in proportion to the part of the Premises so taken and thereby
rendered unusable to Tenant for the purposes leased hereunder, as reasonably
determined by Landlord.

 

12.3 In the event that there is a Taking of a portion of the Building other than
the Premises, and if, in the opinion of Landlord, the Taking is so substantial
as to render the remainder of the Building uneconomic to maintain despite
reasonable reconstruction or remodeling, or if it would be necessary to alter
the Building or Premises materially, Landlord may terminate this Lease by
notifying Tenant of such termination within sixty (60) days following the Date
of Taking, and this Lease shall end on the date specified in the notice of
termination, which shall not be less than sixty (60) days after the giving of
such notice.

 

12.4 No temporary Taking of the Building or Premises and/or of Tenant’s rights
therein or under this Lease shall terminate this Lease or give Tenant any right
to abatement of rent hereunder. Tenant shall be entitled to receive such portion
of any award as is specifically made for such a temporary use with respect to
the period of the Taking which is within the term of this Lease, provided that
the Taking renders the Premises unusable to Tenant for the purposes leased
hereunder, as reasonably determined by Landlord. If such Taking shall remain in
force at the expiration or earlier termination of this Lease, then Tenant shall
pay to Landlord a sum equal to the reasonable costs of performing Tenant’s
obligations under Section 15 with respect to Tenant’s surrender of the Premises
and, upon such payment, shall be excused from such obligations. For purposes of
this Section 12.4, a temporary Taking shall be defined as a Taking for a period
of two hundred seventy (270) days or less.

 

12.5 Except for the award in the event of a temporary Taking as contemplated in
Section 12.4, above, Tenant hereby releases and shall have no interest in, or
right to participate with respect to the determination of, any compensation for
any Taking, except only that Tenant shall be entitled to the portion of any
award specifically designated by the condemning authority to be for any personal
property of Tenant included in any such Taking or for any relocation expenses or
business interruption loss incurred by Tenant.

 

13. DEFAULT.

 

13.1 The following events shall be deemed to be events of default by Tenant
under this Lease:

 

(a) If Tenant shall fail to pay any installment of rent or any other sum
required to be paid by Tenant under this Lease as due.

 

(b) If Tenant shall fail to comply with any term, provision or covenant of this
Lease, other than provisions pertaining to the payment of money.

 

(c) If Tenant shall make an assignment for the benefit of creditors.

 

(d) If Tenant shall file a petition under any section or chapter of the federal
Bankruptcy Code, as amended from time to time, or under any similar law or
statute of the United States or any State thereof pertaining to bankruptcy,
insolvency or debtor relief, or Tenant shall have a petition or other
proceedings filed against Tenant under any such law or chapter thereof and such
petition or proceeding shall not be vacated or set aside within sixty (60) days
after such filing.

 

(e) If a receiver or trustee shall be appointed for all or substantially all of
the assets of Tenant and such receivership shall not be terminated and
possession of such assets restored to Tenant within thirty (30) days after such
appointment.

 

(f) If Tenant shall desert or vacate any substantial portion of the Premises and
the same shall remain unoccupied for more than fourteen (14) days thereafter.

 

(g) If Tenant shall assign this Lease or sublet the Premises in violation of the
terms hereof.

 

13.2 Any shorter period for cure provided by law notwithstanding, and in lieu
thereof, including without limitation California Code of Civil Procedure Section
1161, Tenant may cure any monetary default under Subsection 13.1(a), above, at
any time within five (5) days after written notice of default is received by
Tenant from Landlord; and (except as specifically provided otherwise in Section
24) Tenant may cure any non-monetary default within fifteen (15)

 

14



--------------------------------------------------------------------------------

days after written notice of default is received by Tenant from Landlord,
provided that if such non-monetary default is curable but is of such a nature
that the cure cannot be completed within fifteen (15) days, Tenant shall be
allowed to cure the default if Tenant promptly commences the cure upon receipt
of the notice and diligently prosecutes the same to completion, which completion
shall occur not later than sixty (60) days from the date of such notice from
Landlord.

 

14. REMEDIES UPON DEFAULT.

 

14.1 Upon the occurrence of any event of default by Tenant, Landlord shall have,
in addition to any other remedies available to Landlord at law or in equity, the
option to pursue any one or more of the following remedies (each and all of
which shall be cumulative and non-exclusive) without any notice or demand
whatsoever:

 

(a) Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

 

(1) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

 

(2) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(3) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to attorneys’ fees, removal
and storage (or disposal) of Tenant’s personal property, un-reimbursed leasehold
improvement costs (e.g., the amounts Landlord has expended for leasehold
improvements which have not been recovered as of the termination of the Lease
when amortized on a straight-line basis over the originally scheduled lease
term), brokerage commissions and advertising expenses incurred, expenses of
remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and

 

(5) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

The term “rent” as used in this Subsection 14.1(a) shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. Any such sums which are
based on percentages of income, increased costs or other historical data shall
be reasonable estimates or projections computed by Landlord on the basis of the
amounts thereof accruing during the 24-month period immediately prior to
default, except that if it becomes necessary to compute such sums before a
24-month period has expired, then the computation shall be made on the basis of
the amounts accruing during such shorter period. As used in Subsections
14.1(a)(1) and (2), above, the “worth at the time of award” shall be computed by
allowing interest from the date the sums became due at the lesser of (i) the
Bank of America prime rate on the due date plus six percent (6%), or (ii) the
maximum rate permitted by law. As used in Subsection 14.1(a)(3), above, the
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

 

(b) In the event of any such default by Tenant, in addition to any other
remedies available to Landlord under this Lease, at law or in equity, Landlord
shall also have the right, with or without terminating this Lease, to re-enter
the Premises and remove all persons and property from the Premises; such
property may be removed, stored and/or disposed of pursuant to any procedures
permitted by applicable law, including but not limited to those described in
Section 15.3. No re-entry or taking possession of the Premises by Landlord
pursuant to this Subsection 14.1(b), and no acceptance of surrender of the
Premises or other action on Landlord’s part, shall be construed as an election
to terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.

 

15



--------------------------------------------------------------------------------

 

(c) In the event of any such default by Tenant, in addition to any other
remedies available to Landlord under this Lease, at law or in equity, Landlord
shall have the right to continue this Lease in full force and effect, whether or
not Tenant shall have abandoned the Premises. The foregoing remedy shall also be
available to Landlord pursuant to California Civil Code Section 1951.4 and any
successor statute in the event Tenant has abandoned the Premises. In the event
Landlord elects to continue this Lease in full force and effect pursuant to this
Subsection 14.1(c), then Landlord shall be entitled to enforce all of its rights
and remedies under this Lease, including the right to recover rent as it becomes
due. Landlord’s election not to terminate this Lease pursuant to this Subsection
14.1(c) or pursuant to any other provision of this Lease, at law or in equity,
shall not preclude Landlord from subsequently electing to terminate this Lease
or pursuing any of its other remedies.

 

(d) Whether or not Landlord elects to terminate this Lease on account of any
default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. If Landlord so elects to succeed to Tenant’s
interest, Tenant shall, as of the date of notice by Landlord of such election,
have no further right to or interest in the rent or other consideration
receivable thereunder.

 

14.2 Following the occurrence of an event of default by Tenant, Landlord shall
have the right to require that any or all subsequent amounts paid by Tenant to
Landlord hereunder, whether in cure of the default in question or otherwise, be
paid in the form of cash, money order, cashier’s or certified check drawn on an
institution acceptable to Landlord, or by other means approved by Landlord,
notwithstanding any prior practice of accepting payments in any different form.

 

14.3 All rights, options and remedies of Landlord contained in this Section 14
and elsewhere in this Lease shall be construed and held to be cumulative, and no
one of them shall be exclusive of the other, and Landlord shall have the right
to pursue any one or more of such remedies or any other remedy or relief which
may be provided by law or in equity, whether or not stated in this Lease.
Nothing in this Section 14 shall be deemed to limit or otherwise affect Tenant’s
indemnification of Landlord pursuant to any provision of this Lease.

 

14.4 Landlord shall not be deemed in default in the performance of any
obligation required to be performed by Landlord under this Lease unless Landlord
has failed to perform such obligation within thirty (30) days after the receipt
of written notice from Tenant specifying in detail Landlord’s failure to
perform; provided however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed in default if it commences such performance within such
30-day period and thereafter diligently pursues the same to completion. Upon any
such uncured default by Landlord, Tenant shall be entitled, as Tenant’s sole and
exclusive remedy, to recover from Landlord Tenant’s actual damages (but not lost
profits or any punitive, incidental or consequential damages unless resulting
from Landlord’s intentional misconduct but subject in all cases to the
provisions of Section 33.17 below) shown by Tenant to have been directly caused
thereby; provided, however: (a) Tenant shall have no right to offset or abate
rent in the event of any default by Landlord under this Lease, except to the
extent offset rights are specifically provided to Tenant in this Lease; (b)
Tenant shall not be entitled to terminate this Lease by reason of Landlord’s
default unless such default prevents Tenant from substantially using the
Premises as contemplated herein; and (c) Tenant’s rights and remedies hereunder
shall be subject to any specific limitations set forth in other provisions of
this Lease.

 

14.5 No waiver by Landlord or Tenant of any violation or breach of any of the
terms, provisions and covenants herein contained shall be deemed or construed to
constitute a waiver of any other or later violation or breach of the same or any
other of the terms, provisions, and covenants herein contained. Forbearance by
Landlord in enforcement of one or more of the remedies herein provided upon an
event of default shall not be deemed or construed to constitute a waiver of such
default. The acceptance of any rent hereunder by Landlord following the
occurrence of any default, whether or not known to Landlord, shall not be deemed
a waiver of any such default, except only a default in the payment of the rent
so accepted, subject to the provisions of Section 33.1.

 

15. SURRENDER OF PREMISES; REMOVAL OF PROPERTY.

 

15.1 No act or thing done by Landlord or any agent or employee of Landlord
during the term hereof shall be deemed to constitute an acceptance by Landlord
of a surrender of the Premises unless such intent is specifically acknowledged
in a writing signed by Landlord. The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of

 

16



--------------------------------------------------------------------------------

such keys at any reasonable time upon request until this Lease shall have been
properly terminated. The voluntary or other surrender of this Lease by Tenant,
whether accepted by Landlord or not, or a mutual termination hereof, shall not
work a merger, and at the option of Landlord shall operate as an assignment to
Landlord of all subleases or subtenancies affecting the Premises.

 

15.2 Upon the expiration of the term of this Lease, or upon any earlier
termination of this Lease, Tenant shall, subject to the provisions of this
Section 15, quit and surrender possession of the Premises to Landlord in as good
order and condition as when Tenant took possession and as thereafter improved by
Landlord and/or Tenant, reasonable wear and tear and repairs which are
specifically made the responsibility of Landlord hereunder excepted. Upon such
expiration or termination, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Premises all debris and rubbish, and such items of
furniture, equipment, free-standing cabinet work, movable partitions and other
articles of personal property owned by Tenant or installed or placed by Tenant
at its expense in the Premises, and such similar articles of any other persons
claiming under Tenant, as Landlord may, in its sole discretion, require to be
removed, and Tenant shall repair at its own expense all damage to the Premises
and Building resulting from such removal.

 

15.3 Whenever Landlord shall re-enter the Premises as provided in this Lease,
any personal property of Tenant not removed by Tenant upon the expiration of the
term of this Lease, or within forty eight (48) hours after a termination by
reason of Tenant’s default as provided in this Lease, shall be deemed abandoned
by Tenant and may be disposed of by Landlord (without liability to Tenant) in
accordance with Sections 1980 through 1991 of the California Civil Code and
Section 1174 of the California Code of Civil Procedure, or in accordance with
any laws or judicial decisions which may supplement or supplant those provisions
from time to time, or in accordance with any other legally permissible
procedure, whether by public or private sale or otherwise. Landlord shall be
entitled to apply any proceeds of the sale of such items to any sums due to
Landlord by Tenant and to Landlord’s costs of removal, storage and sale of such
items. Alternatively, Landlord shall be entitled to treat Tenant’s failure to
remove such items from the Premises as either a permitted or unpermitted
holdover pursuant to Section 19 of this Lease.

 

15.4 All fixtures, alterations, additions, repairs, improvements and/or
appurtenances attached to or built into or on or about the Premises prior to or
during the term hereof, whether by Landlord at its expense or at the expense of
Tenant, or by Tenant at its expense, or by previous occupants of the Premises,
shall be and remain part of the Premises and shall not be removed by Tenant at
the end of the term of this Lease. Such fixtures, alterations, additions,
repairs, improvements and/or appurtenances shall include, without limitation,
built-in utilities such as heating, ventilating and air conditioning units,
floor coverings, drapes, paneling, molding, doors, kitchen and dishwashing
fixtures and equipment, plumbing systems, electrical systems, lighting systems,
silencing equipment, all fixtures and outlets for the systems mentioned above
and for all telephone, radio, telegraph and television purposes, and any special
flooring or ceiling installations, as well as standby power generators, fuel
tanks (subject to the following paragraph) and electrical fuel gear, and
condenser units (if any) installed pursuant to the terms of the Lease, wherever
located in the Building (including its roof) (but excluding Tenant’s
telecommunications switch and other telecommunications trade fixtures and
equipment, and batteries and rectifiers, which Tenant agrees to remove upon the
expiration or termination of this Lease). Notwithstanding the foregoing,
Landlord may, in its sole discretion, require Tenant, at Tenant’s sole cost and
expense, to remove any fixtures, alterations, additions, repairs, improvements
and/or appurtenances attached or built into or on or about the Premises or as
otherwise listed above (specifically including telecommunications equipment, but
excluding conduit and cable and initial tenant improvements). Tenant shall
repair any damage to the Building and Premises occasioned by the installation,
construction, operation and/or removal of any fixtures, trade fixtures,
equipment, alterations, additions, repairs, improvements and/or appurtenances
pursuant to this section. If Tenant shall fail to complete such removal and
repair such damage, Landlord may do so and may charge the reasonable cost
thereof to Tenant.

 

15.5 Tenant hereby waives all claims for damages or other liability in
connection with Landlord’s re-entering and taking possession of the Premises or
removing, retaining, storing or selling the property of Tenant as herein
provided, and Tenant hereby indemnifies and holds Landlord harmless from any
such damages or other liability, and no such re-entry shall be considered or
construed to be a forcible entry.

 

16. COSTS OF SUIT; ATTORNEYS’ FEES; WAIVER OF JURY TRIAL.

 

16.1 If Tenant or Landlord shall bring any action for any relief, declaratory or
otherwise, against the other arising out of or under this Lease, including any
suit by Landlord for the recovery of rent or possession of the Premises, the
losing party shall pay the successful party its costs of suit, including,
without limitation, a reasonable sum for attorneys’ and other professional fees
relating to such suit, and such fees shall be deemed to have accrued on the
commencement of such action and shall be paid whether or not such action is
contested or prosecuted to judgment.

 

 

17



--------------------------------------------------------------------------------

16.2 In the event that Landlord shall, without fault on Landlord’s part, be made
party to any litigation instituted by Tenant or by any third party against
Tenant, or by or against any person holding under or using the Premises by
license of Tenant, or for the foreclosure of any lien for labor or material
furnished to or for Tenant or of any such other person, Tenant hereby
indemnifies and holds Landlord harmless from and against all costs and expenses,
including reasonable attorneys’ fees, incurred by Landlord in or in connection
with such litigation.

 

16.3 In order to limit the cost of resolving any disputes between the parties,
and as a material inducement to each party to enter into this Lease, each party
hereby waives the right to a jury trial with respect to any litigation between
the parties arising out of this Lease, Tenant’s occupancy of the Premises, or
Landlord’s ownership, operation or management of the Building, irrespective of
any rights to a jury trial which either party otherwise then would have under
applicable statutes, constitutions, judicial decisions or other laws.

 

17. ASSIGNMENT AND SUBLETTING.

 

17.1 Except as hereinafter provided, Tenant shall not sublet all or any part of
the Premises, nor assign this Lease, nor enter any license, “co-location
agreement” (except as provided in Section 17.2 below) or other agreement
permitting a third party (other than Tenant’s employees and occasional guests)
to use or occupy any portion of the Premises, without Landlord’s express prior
written consent, which consent shall not unreasonably be withheld. (For purposes
of the balance of this Section 17.1 and Sections 17.2 through 17.5, the term
“sublease” shall be deemed to include licenses, co-location agreements (which
shall be governed by Section 17.2 below), and other agreements for use or
occupancy of the Premises as described in the preceding sentence. The terms
“subtenant” and “sublet” shall be construed accordingly.)

 

In order to assist Landlord in evaluating any proposed assignment or sublease,
Tenant agrees to provide Landlord with the proposed subtenant or assignee’s
current financial statement and financial statements for the preceding two (2)
years and such other information concerning the business background and
financial condition of the proposed subtenant or assignee and of Tenant as
Landlord may reasonably request.

 

Landlord and Tenant hereby agree that Landlord’s disapproval of any proposed
sublease or assignment hereunder shall be deemed reasonable if based upon any
reasonable factor, including, without limitation, any or all of the following
factors:

 

(a) The proposed transfer would result in more than two subleases of portions of
the Premises being in effect at any time during the term;

 

(b) The rent payable by the proposed transferee would be less than the fair
market rental value for the space as determined pursuant to the last paragraph
of this Section 17.1 (except as otherwise provided in Section 17.2);

 

(c) The proposed transferee is an existing tenant or occupant of the Building or
has negotiated with Landlord within the last twelve months for space in the
Building or is another transferee prohibited by the next to last paragraph of
this Section 17.1;

 

(d) The proposed transferee is a governmental entity;

 

(e) The transaction calls for new demising walls to be built, and the portion of
the Premises proposed to be sublet or assigned is irregular in shape and/or has
inadequate means of ingress and egress;

 

(f) The use of the Premises by the proposed transferee (i) is not permitted by
the use provisions of this Lease, or (ii) might, in Landlord’s reasonable
opinion, violate any right for an exclusive use granted by Landlord to another
Tenant in the Building;

 

(g) The transfer would likely result, in Landlord’s reasonable opinion, in a
significant increase in the use of the parking areas or common areas of the
Building due to the transferee’s employees or visitors, and/or significant
increase in the demand for utilities and services to be provided by Landlord to
the Premises;

 

18



--------------------------------------------------------------------------------

 

(h) The assignee or subtenant does not, in Landlord’s reasonable opinion, have
the financial capability to fulfill the obligations imposed by the transfer, or
in the case of an assignment, the assignee does not, in Landlord’s reasonable
opinion, have income and net worth at least equal to that of Tenant;

 

(i) The transferee is not, in the Landlord’s reasonable opinion, of reputable or
good character or consistent with Landlord’s desired tenant mix;

 

(j) The transferee is a real estate developer or landlord or is acting directly
or indirectly on behalf of a real estate developer or landlord;

 

(k) The proposed transferee may, in Landlord’s reasonable opinion, increase the
chances of significant hazardous waste contamination within the Premises or the
Building; or

 

(l) In the reasonable judgment of the Landlord, the purpose for which the
transferee intends to use the Premises is not in keeping with the standards of
the Landlord for the Building or is in violation of the terms of any other lease
in the Building.

 

Notwithstanding the foregoing, Tenant may, subject to the rest of the terms
hereof, sublet all of the Premises or assign this Lease to any entity
controlling, controlled by or under common control with Tenant, (including
assignment or subletting to any corporation resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all the
assets of Tenant’s business as a going concern) provided that, with regard to
each such assignment or subletting: (A) Landlord receives the financial
statements prescribed above and such other financial and background information
as Landlord may request regarding the assignee or subtenant at least twenty (20)
days prior to such proposed assignment or sublease; (B) the Landlord determines,
in its reasonable discretion, that the income and net worth of the assignee or
subtenant comply with the standards prescribed in item (h) above; (C) the use of
the Premises is not altered; (D) the Landlord determines, in its sole and
absolute discretion, that the transaction is not being entered into as a
subterfuge to avoid the restrictions on assignment and subletting in the Lease;
and (E) the subtenant or assignee expressly assumes the obligations of Tenant
hereunder as prescribed below in this Section 17.1 .

 

Neither this Lease nor the term hereby demised shall be mortgaged by Tenant, nor
shall Tenant mortgage, assign, pledge or otherwise transfer the interest of
Tenant in and to any sublease or the rentals payable thereunder or in the
Security Deposit.

 

Any sublease, assignment, mortgage, pledge, encumbrance, or transfer made in
violation of this Section 17.1 shall be void and at Landlord’s election shall
terminate this Lease.

 

Each subtenant, assignee or transferee of Tenant, other than Landlord, shall
assume all obligations of Tenant under this Lease and shall be and remain liable
jointly and severally with Tenant for the payment of the rent, and for the due
performance of all the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed for the term of this Lease (provided
that in the case of a sublease, the subtenant’s obligations shall be limited to
those obligations relating to the subleased space and the common areas during
the sublease term). No sublease or assignment shall be deemed approved by
Landlord unless such subtenant or assignee and Tenant shall deliver to Landlord
a counterpart of such sublease or assignment and an instrument in a form
acceptable to Landlord, which contains a covenant of assumption by the subtenant
or assignee satisfactory in substance and form to Landlord, consistent with the
requirements of this Section 17.1, but the failure or refusal of the subtenant
or assignee to execute such instrument of assumption shall not release or
discharge the subtenant or assignee from its liability as set forth above.

 

No subtenant or assignee not complying with the foregoing requirements shall
have any interest in the Security Deposit. Any assignee that does comply with
the foregoing requirements shall automatically succeed to Tenant’s position with
respect to the Security Deposit, and Landlord shall have the right to refund all
or any portion of the Security Deposit to the assignee at any time or under any
circumstances with no liability to the assignor.

 

Landlord may require that the assignee or subtenant remit directly to Landlord
on a monthly basis, all monies due to Tenant by said assignee or subtenant. In
such event Landlord shall apply the sums received to the obligations of Tenant
and its successors under this Lease.

 

19



--------------------------------------------------------------------------------

 

In the event of default by any assignee or subtenant or any successor of Tenant
in the performance of any of the terms hereof, Landlord may proceed directly
against Tenant without the necessity of exhausting remedies against such
assignee, subtenant or successor.

 

Landlord may consent to subsequent assignments of the Lease or sublettings or
amendments or modifications to the Lease with the assignee or other successor of
Tenant, and without obtaining Tenant’s consent thereto, and any such actions
shall not relieve Tenant of liability under this Lease.

 

Consent by Landlord to one assignment or subletting shall not be deemed consent
to any subsequent assignment or subletting.

 

If Tenant is a corporation which, under California law, is not deemed a
publicly-held corporation, or is an unincorporated association or partnership,
the transfer, assignment or hypothecation of any stock or interest controlling
such corporation, association or partnership shall be deemed an assignment
within the meaning and provisions of this Section 17. For purposes hereof,
“control” shall be deemed to refer to any amount, in the aggregate, exceeding
twenty five percent (25%) of the voting power of such corporation, association
or partnership. Notwithstanding the foregoing, the immediately preceding
sentence shall not apply to any transfer of stock of Tenant if Tenant is a
publicly-held corporation and such stock is transferred publicly over a
recognized security exchange or over-the-counter market.

 

Subject to Section 17.2, Tenant agrees that all advertising by Tenant to market
the space in the Premises to be sublet or assigned shall require Landlord’s
prior written approval, which shall not be unreasonably withheld. Subject to
Section 17.2, Tenant further agrees that it shall not, without Landlord’s prior
written consent, which may be granted or withheld in Landlord’s sole discretion,
market any space in the Premises, assign the lease or sublet any space in the
Premises to existing tenants or occupants of the Building, or to any entity
controlling, controlled by, or under common control with any existing tenant or
occupant of the Building, except for any entity controlling, controlled by or
under common control with Tenant.

 

Subject to Section 17.2, Tenant agrees that it shall not sublet, nor assign, nor
advertise as available for subletting or assignment, nor list with brokers for
subletting or assignment, all or any portion of the Premises for a consideration
which is equal to less than the fair market rental value, as determined by
Landlord in its reasonable discretion, for comparable space in the Building for
a comparable term commencing concurrently with the assignment or sublease term,
with comparable rent credits and tenant improvement allowances. Within ten (10)
days after Landlord receives any written request from Tenant for Landlord’s
estimate of the fair market rental value for specified space (which request
shall identify the space in question, the proposed term and the proposed rent
credits and improvement allowances), Landlord shall notify Tenant in writing of
the fair market rental value for such space for a comparable term with
comparable rent credits and tenant improvement allowances.

 

17.2 Landlord acknowledges that Tenant’s business to be conducted on the
Premises requires the installation on the Premises of certain communications
equipment by telecommunications customers of Tenant (collectively “Customers”)
in order for such Customers to interconnect with Tenant’s terminal facilities.
Tenant represents to Landlord that such arrangements will require access by each
Customer to the Premises only on an infrequent basis, and only when accompanied
by a representative of Tenant. Notwithstanding anything contained elsewhere in
this Section 17, Landlord hereby consents in advance to any sublease, license
agreement, “co-location agreement” or like agreement (collectively, “Customer
Subleases”) between Tenant and such a Customer for the limited purpose of
permitting such an arrangement as is described in this Section 17.2. The
effectiveness of such advance consent as to a particular Customer Sublease is
conditioned on (a) such Customer and Tenant signing and submitting to Landlord
within ten (10) business days after entering into such a transaction a Notice
and Agreement in the form attached hereto as Exhibit F; and (b) such Customer
Sublease being in writing and consistent with the provisions of this Lease
(although Tenant will only be obligated to provide Landlord with a copy of the
executed Customer Sublease if Landlord requests it in writing in which case
Tenant will provide Landlord with a true and complete copy within ten (10) days
after Tenant receives Landlord’s request). Provided that Tenant’s Customer
Subleases comply with items (a), (b) and (c) above, they need not comply with
those requirements of Section 17.1 above regarding financial statements,
advertising and minimum rental rates. Tenant shall be liable to Landlord for any
violation by its Customers of any provisions of this Lease. If during the Lease
term Tenant and Landlord are required to permit co-location in the Premises
pursuant to applicable statutes, rules or regulations, Section 33.2 shall
nonetheless apply.

 

17.3 In the event that Tenant desires to assign this Lease, or to enter into a
sublease, as to all or any portion of the Premises, except (a) where the
subtenant or assignee is an entity controlling, controlled by or under common
control with Tenant, or (b) as permitted under Section 17.2 herein, Tenant
shall, prior to solicitation of offers therefor, give

 

20



--------------------------------------------------------------------------------

 

Landlord notice of Tenant’s desire to assign or sublet and of the portion of the
Premises to be affected by the proposed assignment or sublease. Landlord shall
have the right, exercisable by notice to Tenant within sixty (60) days after
Landlord’s receipt of Tenant’s notice of desire to assign or sublet, to
terminate this Lease as to the portion of the Premises affected by the proposed
assignment or sublease, such termination to be effective as of the date sixty
(60) days after notice by Landlord to Tenant of such termination.

 

In the event of a termination of this Lease as to a portion of the Premises
pursuant to this Section 17.3, effective as of such termination, the Premises
shall be deemed to no longer include the portion of the Premises subject to such
termination, Tenant shall surrender possession of that portion of the Premises
in accordance with the provisions of this Lease, and the rent payable hereunder
and Tenant’s Percentage Share shall be appropriately adjusted based upon the
rentable area remaining within the Premises.

 

If Landlord does not elect to terminate pursuant to this Section 17.3, and if
Tenant does not enter into an assignment or sublease as specified in Tenant’s
notice of desire to assign or sublet within six (6) months after the expiration
of Landlord’s 60-day period for election to terminate, then Tenant shall again
comply with the provisions of this Section 17.3 before assigning this Lease, or
entering into a sublease, as to all or any portion of the Premises.

 

17.4 In the event that Tenant has sought and received Landlord’s consent to
assign this Lease, or to enter into a sublease as to all or any portion of the
Premises, the monthly rent payable by Tenant to Landlord, pursuant to Section 3,
shall be increased by fifty percent (50%) of the amount to be received by Tenant
during each month pursuant to the terms of the assignment or sublease, in excess
of Tenant’s monthly rental payable to Landlord for the space subject to the
assignment or sublease. The amounts referred to in the previous sentence include
rent, additional rent, or any other payment in respect of use or occupancy, or
in reimbursement of costs of leasehold improvements installed by Tenant, and
whether paid in a lump sum or periodic payments; provided however, such amounts
shall not include any fees charged by Tenant to its Customers to the extent such
fees are based on Tenant’s services (not square footage or space used by the
Customers) as provided under Section 17.2 herein. In no event shall the total
sums payable to the Landlord be less than the monthly rental Landlord would have
received but for such assignment or sublease.

 

The additional rent shall be due and payable to Landlord in accordance with the
schedule specified in the sublease or assignment instrument, and the failure of
any subtenant or assignee to make any payments in accordance with that schedule
shall not affect the obligation of Tenant to pay the additional rent to
Landlord.

 

The calculation of the amount of rentable space being sublet shall be made by
Landlord in accordance with its usual standards. Landlord may require
acknowledgement by Tenant of Tenant’s concurrence on the Landlord’s calculation
of the amount of rentable space being sublet as a condition to Landlord’s
consent to any sublease.

 

The provisions of a sublease or assignment instrument consented to by Landlord
cannot be modified, nor the sublease or assignment terminated, other than in
accordance with its terms, without the prior written consent of the Landlord,
which consent shall not be unreasonably withheld. The terms of this Section 17.4
shall apply to any subleasing or assignment by any subtenant or assignee.

 

17.5 Tenant shall pay to Landlord, promptly upon receipt of a billing from
Landlord, the amount of Landlord’s reasonable attorney fees incurred in
connection with Landlord’s review or approval of any sublease or assignment
transaction requiring Landlord’s consent hereunder.

 

18. TRANSFER OF LANDLORD’S INTEREST. In the event of any transfer of Landlord’s
interest in the Building or Premises, other than a transfer for security
purposes only, the transferor shall be automatically relieved of any and all
obligations and liabilities on the part of Landlord accruing from and after the
date of such transfer, including, without limitation, the obligation of Landlord
to return the Security Deposit as provided in this Lease; provided that the
transferor shall, within a reasonable time, transfer any Security Deposit then
held by Landlord, or any portion thereof remaining after proper deductions
therefrom, to the transferee and shall thereafter notify Tenant of such
transfer, of any claims made against the Security Deposit, and of the
transferee’s name and address, by written notice delivered personally (in which
case Tenant shall acknowledge receipt of such notice by signing Landlord’s copy
of such notice) or by registered or certified mail.

 

19. HOLDING OVER. If Tenant holds over after the term hereof, with or without
the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case, Base Rent shall be payable at a monthly
rate equal to: (a) one hundred fifty percent (150%) of the Base Rent applicable
to the Premises immediately prior to the date of such expiration or earlier

 

21



--------------------------------------------------------------------------------

termination. Such month-to-month tenancy shall be subject to every other term,
covenant and agreement contained herein. Nothing contained in this Section 19
shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease.

 

20. NOTICES. In every case when, under the provisions of this Lease, it shall be
necessary or desirable for one party hereto to serve any notice, request or
demand on the other, such notice or demand shall be in writing and shall be
served personally or by deposit in the United States mail, postage and fees
fully prepaid, registered or certified mail, with return receipt requested,
addressed to the applicable address for notice set forth in Section A on page 1.
Landlord or Tenant may, from time to time, by notice in writing served upon the
other as aforesaid, designate a different mailing address or a different person
to whom all such notices or demands are thereafter to be addressed. Service of
any such notice or demand if given personally shall be deemed complete upon
delivery, and if made by mail shall be deemed complete on the day of actual
delivery as shown by the addressee’s registry or certification receipt or at the
expiration of two (2) business days after the date of mailing, whichever is
earlier.

 

Notwithstanding the provisions of this Section 20, any notice of default as
described in Section 13.2 and any pleadings or notices given by either party to
the other with respect to any judicial proceeding between the parties shall be
served in the manner prescribed by applicable California law without reference
to this paragraph, and shall be deemed served at such time as is provided by
such applicable law without reference to this paragraph.

 

21. QUIET ENJOYMENT. Landlord covenants that Tenant, upon paying the rent and
performing the covenants of this Lease on Tenant’s part to be performed, shall
and may peaceably and quietly have, hold and enjoy the Premises for the term of
this Lease.

 

22. TENANT’S FURTHER OBLIGATIONS.

 

22.1 Except for ordinary wear and as otherwise provided in this Lease, Tenant
shall, at Tenant’s expense, keep in good order, condition and repair the
interior of the Premises and shall promptly and adequately repair all damage to
the interior of the Premises and replace or repair all glass, fixtures,
equipment and appurtenances therein damaged or broken, under the supervision and
with the approval of Landlord and, if Tenant does not do so, Landlord may, but
need not, make such repairs and replacements. If Landlord does so, Tenant shall
pay Landlord the cost thereof promptly upon demand, as additional rent
hereunder.

 

22.2 Tenant shall comply with all laws, ordinances, rules, regulations, orders
and directives of governmental and quasi-governmental bodies and authorities
having jurisdiction over Tenant or the Premises from time to time and shall
obtain and keep in effect all licenses, permits (including but not limited to
conditional use permits) and other authorizations required with respect to the
business or businesses conducted by Tenant within or from the Premises or with
respect to any special equipment or facilities of Tenant permitted under the
other provisions of this Lease. Tenant and its employees, agents, licensees and
invitees shall also comply with all reasonable rules and regulations which
Landlord may adopt from time to time for the protection and welfare of the
Building and its tenants and occupants; provided that Tenant shall not be
responsible for compliance with any rule or regulation adopted by Landlord
unless or until Tenant is furnished with a copy thereof. The present rules and
regulations for the Building are attached hereto as Exhibit “B”. Landlord shall
have no liability to Tenant for the failure of any other tenant in the Building
to observe the rules and regulations.

 

23. ESTOPPEL CERTIFICATE BY TENANT. At any time and from time to time, within
ten (10) days after written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement (substantially in the form of
Exhibit D attached hereto) in writing certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that this
Lease is in full force and effect as modified and stating the modifications),
that Tenant knows of no default hereunder by Landlord and has no right of offset
or deduction against the rent or any other charge payable to Landlord (or
specifying any claimed), the amount of any security posted by Tenant, the dates
to which the rent and other charges have been paid in advance, any increases or
decreases of rent that are anticipated, the commencement date of the Lease and
such other matters as may be reasonably requested by Landlord. It is intended
that any statement delivered pursuant to this Section 23 may be relied upon by
any purchaser of the fee or mortgagee or beneficiary or assignee of any mortgage
or trust deed upon the fee of the Building or Premises. Tenant’s failure to
deliver the statement within the period specified above shall be conclusive and
binding upon Tenant that the Lease is in full force and effect without
modification except as may be represented by Landlord, that there are no uncured
defaults in Landlord’s performance and that Tenant has no right of offset,
counterclaim or deduction against rental, and that no more than one month’s
rental has been paid in advance.

 

22



--------------------------------------------------------------------------------

 

24. SUBORDINATION AND ATTORNMENT. This Lease is and at all times shall be
subject and subordinate to any ground or underlying leases, mortgages, trust
deeds or like encumbrances, which may now or hereafter affect the Building or
Premises, and to all renewals, modifications, consolidations, replacements and
extensions of any such lease, mortgage, trust deed or like encumbrance. As a
condition precedent to the effectiveness of any such subordination of this Lease
to any future ground or underlying leases or the lien of any future mortgages,
deeds of trust, or like encumbrances, Landlord shall request that any existing
or future mortgagees or ground lessors provide to Tenant a commercially
reasonable non-disturbance and attornment agreement in favor of Tenant
(substantially in the form of Exhibit E attached hereto) executed by such future
ground lessor, master lessor, mortgagee or deed of trust beneficiary, as the
case may be, which shall provide that Tenant’s quiet possession of the Premises
shall not be disturbed on account of such subordination to such future lease or
lien so long as Tenant is not in default under any provisions of this Lease.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any or all ground or underlying leases or the lien of
any or all mortgages, deeds of trust or like encumbrances to the Lease. In the
event that any ground or underlying lease terminates for any reason or any
mortgage, deed of trust or like encumbrance is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, then at the election of Landlord’s
successor-in-interest, Tenant shall attorn to and become the tenant of such
successor. Tenant hereby waives its rights under any current or future law which
gives or purports to give Tenant any right to terminate or otherwise adversely
affect this Lease and the obligations of Tenant hereunder in the event of any
such foreclosure proceeding or sale. Tenant covenants and agrees to execute and
deliver to Landlord in the form reasonably required by Landlord, within ten (10)
days after receipt of written demand by Landlord, any additional documents
evidencing the priority or subordination of this Lease with respect to any
ground or underlying lease or the lien of any mortgage, deed of trust, or like
encumbrance. Should Tenant fail to sign and return any such documents within
said 10-day period, Tenant shall be in default hereunder without the benefit of
any additional notice or cure periods, except as may be required by statute.

 

25. RIGHTS RESERVED TO LANDLORD.

 

25.1 All portions of the Building are reserved to Landlord, including exterior
building walls, core corridor walls and doors and any core corridor entrance,
but excluding the Premises and the inside surfaces of all walls, windows and
doors bounding the Premises. Landlord also reserves any space in or adjacent to
the Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other building facilities, and the use
thereof, as well as the right to access thereto through the Premises for the
purposes of operation, maintenance, decoration and repair.

 

25.2 Landlord shall have the following rights exercisable upon reasonable
advance notice (or without notice in the event of an emergency) and without
liability to Tenant for damage or injury to property, person or business (all
claims for damage being hereby released), and without effecting an eviction or
disturbance of Tenant’s use or possession or giving rise to any claim for
setoffs or abatement of rent:

 

(a) To enter the Premises at all reasonable times during the term of this Lease
for the purpose of inspecting the same, posting notices of non-responsibility,
exhibiting the Premises to prospective tenants, purchasers or others, or making
such repairs or replacements therein as may be required by this Lease or as
Landlord may deem appropriate; provided that Landlord shall use all reasonable
efforts not to disturb Tenant’s use and occupancy and shall, when practical,
give Tenant prior notice of such repairs. For each of the foregoing purposes,
Tenant shall provide to Landlord a key with which to unlock at any time all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes.
Landlord may use any other means which Landlord may deem proper to open such
doors in an emergency in order to obtain entry to the Premises. Any entry to the
Premises obtained by Landlord by any means shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an eviction of Tenant from the Premises or any portion thereof,
or grounds for any abatement or reduction of rent. Any damages or losses on
account of any such entry by Landlord shall be Tenant’s sole responsibility
except as otherwise expressly provided herein. Nothing in this Section 25 shall
be construed as obligating Landlord to perform any repairs, alterations or
decorations, except as otherwise expressly required in this Lease.

 

(b) To change the name or street address of the Premises or Building.

 

(c) To install and maintain signs on the exterior and interior of the Building,
except within the Premises.

 

(d) To have pass keys to the Premises.

 

23



--------------------------------------------------------------------------------

 

(e) To decorate, remodel, repair, alter or otherwise prepare the Premises for
reoccupancy during the last 6 months of the term hereof if, during or prior to
such time, Tenant has vacated the Premises, or at any time after Tenant abandons
the Premises.

 

(f) To have access to all mail chutes according to the rules of the United
States Postal Service.

 

(g) To do or permit to be done any work in or about the exterior of the Building
or any adjacent or nearby building, land, street or alley.

 

(h) To grant to anyone the exclusive right to conduct any business or render any
service in the Building, provided such exclusive right shall not operate to
exclude Tenant from the use expressly permitted by this Lease.

 

26. FORCE MAJEURE. Whenever there is provided in this Lease a time limitation
for performance by Landlord or Tenant of any construction, repair, maintenance
or service, the time provided for shall be extended for as long as and to the
extent that delay in compliance with such limitation is due to an act of God,
governmental control or other factors beyond the reasonable control of Landlord
or Tenant, respectively.

 

27. WAIVER OF CLAIMS; INDEMNITY.

 

27.1 Tenant, as a material part of the consideration to Landlord, hereby assumes
all risk of, and waives all claims it may have against Landlord, its agents,
employees, partners, officers, directors, affiliates and successors in interest
(collectively, the “Landlord Group”) for damage to or loss of property or
personal injury or loss of life resulting from the Building or Premises or any
part thereof becoming out of repair, by reason of any repair or alteration
thereof, or resulting from any accident within the Building or Premises or on or
about any space adjoining the Building or Premises, or resulting directly or
indirectly from any act or omission of any person, or due to any condition,
design or defect of the Building or Premises, or any space adjoining the
Building or Premises, or the mechanical systems of the Building or Premises,
which may exist or occur, whether such damage, loss or injury results from
conditions arising upon the Premises or upon other portions of the Building, or
from other sources or places, and regardless of whether the cause of such
damage, loss or injury or the means of repairing the same is accessible to
Tenant; provided such assumption and waiver shall not apply to claims caused by
the gross negligence or willful misconduct of Landlord or its agents.

 

27.2 Tenant hereby agrees to indemnify, defend, and hold Landlord and the
Landlord Group harmless from and against (a) any and all claims, demands, suits,
fines, losses, expenses and liabilities (collectively, “Claims”) for or relating
to injury or loss of life to persons or damage to or loss of property arising
from Tenant’s use of the Building or the Premises, or from the conduct of
Tenant’s business, or from any work done, permitted or suffered by Tenant in or
about the Premises or elsewhere, or from any negligence or intentional conduct
of Tenant or Tenant’s agents, employees, contractors, licensees, invitees,
representatives or successors in interest; (b) any and all Claims arising from
any breach or default in the performance of any obligation on Tenant’s part to
be performed under the terms of this Lease; and (c) all costs, attorneys’ and
other professional fees, expenses and liabilities incurred by Landlord or any
member of the Landlord Group in or in connection with any such Claim. In the
event that any action or proceeding is brought against Landlord or any member of
the Landlord Group by reason of any such Claim, Tenant upon notice from Landlord
shall defend such action or proceeding at Tenant’s cost and expense by counsel
approved by Landlord, such approval not to be unreasonably withheld. Tenant’s
obligations under this Section 27.2 shall survive the expiration or termination
of this Lease as to any matters arising prior to such expiration or termination
or prior to Tenant’s vacation of the Building. Under no circumstances shall
Landlord ever be liable to Tenant for consequential or punitive damages,
including damages for lost profits or for business interruption. Neither the
directors, officers, shareholders and employees of Landlord shall be personally
liable for any claim or judgment against Landlord under any circumstances. If
Landlord is in default under this Lease, then Tenant shall seek only a money
judgment or an action for specific performance and/or declaratory relief against
Landlord and shall not attempt to seize or attach any asset of Landlord other
than Landlord’s right to insurance proceeds except as otherwise provided herein.
If Tenant recovers a money judgment or an action for specific performance and/or
declaratory relief against Landlord, then such judgment shall be satisfied only
out of the proceeds of the sale received on execution of the judgment levied
against the right, title and interest of the Landlord in the Office Building or
out of rent or other income of the Office Building received or to be received by
the Landlord or by insurance proceeds which the Landlord receives or is entitled
to receive. Tenant shall not attempt to satisfy any such judgment from any other
asset of Landlord under any circumstances. Tenant acknowledges that this
limitation on Landlord’s liability has been separately bargained for and that
Landlord would not enter into this Lease in the absence of this provision.

 

24



--------------------------------------------------------------------------------

 

28. INSURANCE.

 

28.1 Tenant shall procure and shall maintain in effect, at Tenant’s sole cost
and expense throughout the term of this Lease, including any extensions and
renewals thereof, public liability and property damage insurance against claims
for bodily injury, death or property damage occurring upon or about the Premises
or Building, in each case naming Landlord and its managing agents as additional
insureds and, upon request by Landlord, naming the holder of any mortgage, deed
of trust or like encumbrance or the lessor under any underlying lease covering
the Building as additional insured, with a limit of liability of not less than
$3,000,000.00 single limit. If from time to time, the limits of liability set
forth above are, in the reasonable opinion of Landlord, inadequate, Tenant shall
increase such insurance coverage to an amount as shall be designated by
Landlord’s notice to Tenant.

 

Tenant shall also procure and maintain, at Tenant’s sole cost and expense
throughout the term of this Lease, casualty insurance on Tenant’s personal
property in the Premises and any leasehold improvements which the Tenant
installed at its own cost in an amount at least equal to the full replacement
cost of such property, providing coverage against all perils insured against by
a “fire and extended coverage” policy, as well as sprinkler damage, vandalism
and malicious mischief.

 

Tenant shall also obtain the following insurance:

 

(a) Worker’s compensation and employer’s liability insurance in form and amount
satisfactory to Landlord.

 

(b) Loss of income and extra expense insurance and business interruption
insurance in such amounts as will reimburse Tenant for direct or indirect loss
of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to or use of the Premises or the
Building as a result of such perils.

 

(c) Liquor liability insurance coverage in limits of not less than Five Hundred
Thousand Dollars ($500,000) if at any time during the term hereof any alcoholic
beverages of any nature are served on the Premises.

 

(d) Any other form or forms of insurance as Landlord or Landlord’s lender or
ground or primary lessors may reasonably require from time to time in form, in
amounts, and for insurance risks against which a prudent tenant of a comparable
size and in a comparable business would protect itself.

 

Such policies of insurance shall be with insurance companies acceptable to
Landlord, shall not have a deductible amount exceeding $5,000.00 in the
aggregate, and shall specifically provide that the insurance afforded by such
policies for the benefit of Landlord and its managing agents and Landlord’s
mortgagees and ground lessors shall be primary, and that any insurance carried
by Landlord or Landlord’s mortgagees and ground lessors shall be excess and
non-contributing. Such policies shall be evidenced by certificates of insurance
delivered to Landlord from time to time showing such insurance to be at all
times prepaid and in full force and effect and providing that such insurance
cannot be canceled or modified upon less than thirty (30) days’ prior written
notice to Landlord, and such other evidence of coverage requested by Landlord.
(Such evidence may consist of copies of such policies, including additional
insured endorsements.) If at any time Tenant has not provided Landlord with a
then currently effective certificate of insurance or other evidence of coverage
acceptable to Landlord as to any insurance required to be maintained by Tenant,
Landlord may, without further inquiry as to whether such insurance is actually
in force, obtain such a policy and Tenant shall reimburse Landlord, upon demand
as additional rent hereunder, for the cost thereof, together with Landlord’s
administrative fee equal to twenty five percent (25%) of the premium.

 

28.2 Tenant hereby waives its rights against Landlord and its managing agent and
their respective partners, officers, directors, shareholders, employees, agents,
representatives, contractors, affiliates, successors, licensees, and invitees
with respect to any claims or damages or losses (including any claims for bodily
injury to persons and/or damage to property) which are caused by or result from
(a) risks insured against under any insurance policy carried by Tenant at the
time of such claim, damage, loss or injury, or (b) risks which would have been
covered under any insurance required to be obtained and maintained by Tenant
under this Lease had such insurance been obtained and maintained as required.
The foregoing waivers shall be in addition to, and not a limitation of, any
other waivers or releases contained in this Lease.

 

28.3 Landlord and Tenant each shall cause each insurance policy required to be
obtained by them pursuant to this Lease to provide that the insurer waives all
rights of recovery by way of subrogation against the other and their

 

25



--------------------------------------------------------------------------------

respective managing agents, partners, officers, directors, shareholders,
employees, agents, representatives, contractors, affiliates, successors,
licensees, and invitees in connection with any claims, losses and damages
covered by such policy. If Tenant fails to maintain insurance required
hereunder, Tenant shall be deemed to be self-insured with a deemed full waiver
of subrogation as set forth in the immediately preceding sentence.

 

29. FIXTURES, TENANT IMPROVEMENTS AND ALTERATIONS.

 

29.1 Except as otherwise provided in this Lease, all improvements, fixtures
and/or equipment which Tenant may install or place in or about the Premises, and
all alterations, repairs or changes to the Premises, and all signs installed in,
on or about the Premises, from time to time, shall be at the sole cost of
Tenant. Landlord shall be without any obligation in connection therewith. Tenant
hereby agrees to indemnify, defend, and hold Landlord harmless from any
liability, cost, obligation, expense or claim of lien in any manner relating to
the installation, placement, removal or financing of any such alterations,
repairs, changes, improvements, fixtures, and/or equipment in, on or about the
Premises. Tenant’s obligations under the preceding sentence shall survive the
expiration or termination of this Lease as to any matters arising prior to such
expiration or termination or prior to Tenant’s vacation of the Building.

 

29.2 Notwithstanding any provision in this Section 29 to the contrary, Tenant is
absolutely prohibited from making any alterations, additions, improvements or
decorations which: (i) affect any area outside the Premises; (ii) affect the
Building’s structure, equipment, services or systems, or the proper functioning
thereof, or Landlord’s access thereto; (iii) affect the outside appearance,
character or use of the Building or the common areas; (iv) weaken or impair the
structural strength of the Building; (v) in the opinion of Landlord, lessen the
value of the Building; (vi) will violate or require a change in any occupancy
certificate applicable to the Premises; or (vii) in the opinion of Landlord,
will increase the Building’s Operating Costs or Utility Costs.

 

29.3 Before proceeding with any alteration, repair or change which is not
otherwise prohibited in Subsection 29.2 above, Tenant must first obtain
Landlord’s written approval of (i) the plans and specifications for all such
work; (ii) with respect to any connecting lines that will be outside the
Premises (if such lines are permitted by Landlord in its sole discretion), a
description of the areas of the Building to which Tenant will require access
both for the initial work and for ongoing maintenance of the improvements or
installations; (iii) the names of all contractors and subcontractors who will
perform such work, all of whom shall be selected from Landlord’s then-current
list of approved contractors, which Landlord may compile in Landlord’s sole
discretion and will provide to Tenant within ten days following Landlord’s
receipt of Tenant’s written request; (iv) copies of all construction contracts
entered by Tenant with any contractor for the work; (v) copies of all liability,
casualty, worker’s compensation and builder’s risk insurance applicable to the
construction, maintenance and ongoing operation of the improvements and
installations; and (vi) copies of all governmental permits required for the
work. Landlord’s consent to such matters shall not unreasonably be withheld;
provided, however, that with regard to any such matters which may affect the
structural members, the heating, ventilation, air conditioning or other building
systems, exterior walls, windows and doors of the Building, and with regard to
the installation of any signs outside the Premises, Landlord may grant or
withhold its consent in its unlimited discretion. Landlord may impose, as a
condition of its consent to any alterations, repairs or changes of the Premises,
such requirements as Landlord in its sole discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, materials, mechanics and materialmen previously used
and currently approved by Landlord for work in the Building.

 

29.4 After Landlord has approved the change, repair or alteration and the other
items listed in Section 29.3, Tenant shall enter into an agreement for the
performance of such change, repair or alteration with the contractors and
subcontractors approved by Landlord, as provided in Section 29.3. Before
proceeding with any change, repair or alteration Tenant shall (i) provide
Landlord with ten (10) days’ prior written notice thereof; and (ii) pay to
Landlord, within ten (10) days after written demand, the costs of any increased
insurance premiums incurred by Landlord as a result of such changes, repairs or
alterations. In addition, before proceeding with any change, repair or
alteration, Tenant’s contractors shall obtain, on behalf of Tenant and at
Tenant’s sole cost and expense: (A) all necessary governmental permits and
approvals for the commencement and completion of such change, repair or
alteration; and (B) a completion and lien indemnity bond, or other surety,
satisfactory to Landlord for such change, repair or alteration. Landlord’s
approval of permits pursuant to Section 29.3 shall not relieve Tenant of the
obligation to obtain any other or supplemental permits required by the preceding
sentence.

 

29.5 Tenant shall pay to Landlord, as additional rent, the reasonable costs of
Landlord’s third party engineers and other consultants (but not Landlord’s
on-site management personnel) for review and approval of all plans,
specifications and working drawings for the change, repair or alteration within
ten (10) business days after Tenant’s receipt of invoices either from Landlord
or such consultants. In addition to such costs, Tenant shall pay to Landlord,
within ten (10) business days after completion of any change, repair or
alteration, the actual, reasonable costs incurred by

 

26



--------------------------------------------------------------------------------

Landlord for services rendered by Landlord’s management personnel and engineers
to coordinate and/or supervise any of the change, repair or alteration to the
extent such services are provided in excess of or after the normal on-site hours
of such engineers and management personnel.

 

29.6 All changes, repairs and alterations shall be performed: (i) in accordance
with the approved plans, specifications and working drawings; (ii) lien-free and
in a first-class and workmanlike manner; (iii) in compliance with all laws,
rules, and regulations of all governmental agencies and authorities; (iv) in
such a manner so as to not to interfere with the occupancy of any other tenant
in the Building, nor impose any additional expense or delay upon Landlord in the
maintenance and operation of the Building; and (v) at such times, in such manner
and subject to rules and regulations as Landlord may from time to time
reasonably designate. Following completion of the work, Tenant shall promptly
provide to Landlord a set of “as built” plans and specifications for the work
and copies of all warranties and guarantees provided by Tenant’s contractors and
subcontractors.

 

29.7 Throughout the performance of any such change, repair or alteration Tenant
shall obtain, or cause its contractors to obtain, worker’s compensation
insurance and general liability insurance covering the work in compliance with
provisions of Section 28 of this Lease, and builder’s risk insurance for the
work reasonably acceptable to Landlord.

 

29.8 With respect to any construction, alteration, decorating or repair work
undertaken by Tenant’s contractors under a direct contract with Tenant other
than the initial tenant improvement work, Tenant shall pay Landlord as
additional rent a fee equal to three percent (3%) of the tenant improvement
portion of the contract price in order to compensate Landlord for monitoring the
compliance of Tenant’s construction with the Building’s rules and regulations
and the provisions of this Lease. Such fee shall be paid by Tenant to Landlord
in monthly progress payments as calculated and billed by Landlord in its
reasonable discretion. Tenant shall pay such amounts to Landlord within fifteen
(15) days after Tenant’s receipt of a billing therefor. Tenant acknowledges that
such monitoring of Tenant’s construction is for Landlord’s benefit only and
shall not release Tenant from any obligations hereunder, nor impose on Landlord
any obligation to Tenant or any third party relating to Tenant’s construction.

 

In the event Tenant orders any construction, alteration, decorating or repair
work directly from Landlord, or from the contractor selected by Landlord, the
charges for such work, together with Landlord’s administration fee equal to ten
percent (10%) of the contract price, shall be deemed additional rent under this
Lease, payable upon billing therefor, either in advance of the start of work, or
periodically during construction, or upon the substantial completion of such
work, at Landlord’s option.

 

29.9 Notwithstanding the provisions of Section 29.2 (ii) and (iii) above,
subject to Landlord’s and Landlord’s Structural Engineer’s (as defined in the
Lease) review and approval and the other provisions of the Lease, Tenant shall
have the right, at Tenant’s sole cost and expense, to reinforce the floor load
capacity of the Building within the Premises to accommodate Tenant’s
requirements for floor loading of Tenant’s telecommunications equipment,
batteries and other office equipment within the Premises. Under no circumstances
shall Tenant be permitted to remove or block up any window and/or exterior wall
within the Premises.

 

29.10 Subject to Landlord’s and Landlord’s Structural Engineer’s (as defined in
the Lease) review and approval, Tenant shall have the right, at Tenant’s sole
cost and expense, to relocate any of the Buildings’s building systems within the
premises which are below the concrete floor deck above. Such building systems
may include water pipes, ducts, fire sprinkler systems. Any such relocation must
be restored to its original condition upon the expiration or earlier termination
of the Lease at Tenant’s sole cost and expense. Scheduling and relocation of all
such relocation shall be coordinated with and approved by Landlord. However,
Landlord reserves the absolute right to disapprove of any such relocation if
Landlord determines in its sole discretion that such relocation will create a
burden, hardship, or interference with the Building and its other tenants.

 

30. MECHANIC’S LIENS. Tenant agrees to give Landlord written notice of the
commencement date of any alterations, improvements or repairs to be made in, to
or upon the Premises not later than ten (10) days prior to the commencement of
any such work, in order to give Landlord time to post notices of
nonresponsibility. Tenant will not permit any mechanic’s, materialman’s or other
lien to be placed upon the Premises or Building or improvements therein during
the term hereof; and in the event that any mechanic’s, materialman’s or other
lien is filed against the Premises or Building or improvements therein in
connection with any alteration, repair, improvement or change of, or
installation of fixtures or equipment in, the Premises, Tenant shall cause such
lien to be released within 10 days after such filing, either by satisfaction of
such claim or by posting of a bond. Notwithstanding the foregoing, Landlord
shall have the right and privilege at Landlord’s option of paying the amount of
any such lien or claim, or any portion thereof, without inquiry as to

 

27



--------------------------------------------------------------------------------

the validity thereof, and any amounts so paid, including expenses and interest,
shall be deemed additional rent hereunder due from Tenant to Landlord upon
demand.

 

31. ALTERNATE SPACE. If the Premises comprise less than a full floor in the
Building, Landlord shall have the privilege of moving Tenant to other space in
the Building comparable to the Premises, and all terms hereof shall apply to the
new space with equal force. In such event Landlord shall give Tenant at least
sixty (60) days’ prior notice in writing and shall move Tenant’s effects to the
new space at Landlord’s sole cost and expense at such time and in such manner as
to inconvenience Tenant as little as practicable.

 

32. HAZARDOUS MATERIALS.

 

32.1 In addition to its other obligations under this Lease, Tenant covenants to
comply with all laws relating to Hazardous Materials, as defined below, with
respect to the Premises and the Building. Tenant shall have the right to use
general office supplies typically used in an office area in the ordinary course
of business (such as copier toner, liquid paper, glue, ink and cleaning
solvents) and items typically used in a comparable telecommunications business,
provided that Tenant uses them in the manner for which they were designed and
only in accordance with all Hazardous Materials laws and the highest standards
prevailing in the industry for such use, and then only in such amounts as may be
normal for the office business operations or telecommunications operations
conducted by Tenant on the Premises. Except as provided in the preceding
sentence, neither Tenant nor any of Tenant’s agents, employees, contractors,
subtenants, assignees, licensees, invitees, successors, or representatives
(“Tenant’s Parties”) shall use, handle store or dispose of any Hazardous
Materials in, on, under or about the Premises, the Building or the site on which
the Building is located. Tenant shall promptly take all actions, at its sole
cost and expense, as are necessary to return the Premises, Building and site to
the condition existing prior to the introduction of any such Hazardous Materials
by Tenant or any Tenant Parties, provided Landlord’s approval of such actions
shall first be obtained. Furthermore, Tenant shall immediately notify Landlord
of any inquiry, test, investigation or enforcement proceeding by or against
Tenant or the Premises concerning the presence of any Hazardous Material.

 

32.2 Tenant’s obligations under Section 27.2 to indemnify, defend and hold
Landlord harmless from and against certain Claims shall be deemed to include,
without limitation, any and all Claims (as defined in Section 27.2) relating in
any way to investigation and clean-up costs, attorneys’ fees, consultant fees
and court costs that arise during or after the term of this Lease as a result of
the breach of any of the obligations and covenants set forth in this Section 32,
or relating in any way to any contamination of the Premises, Building or site
directly or indirectly arising from the activities of Tenant or any Tenant
Parties. Tenant’s obligations under the preceding sentence shall survive the
expiration or earlier termination of this Lease as to any matters arising prior
to such expiration or termination or prior to Tenant’s vacation of the Building.

 

32.3 For purposes of this Lease, the term “Hazardous Materials” shall mean,
collectively, asbestos, any petroleum fuel, and any hazardous or toxic
substance, material or waste which is or becomes regulated or defined as
hazardous or toxic by any local governmental authority, the State of California
or the United States Government, including, but not limited to, any material or
substance defined as hazardous or toxic under the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601, et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. Sections 2601, et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. Sections 1251, et seq.; the California
Hazardous Substance Account Act, California Health and Safety Code Sections
25330, et seq.; the California Hazardous Waste Control Act, California Health
and Safety Code Sections 25100, et seq.; the California Safe Drinking Water and
Toxic Health Enforcement Act, California Health and Safety Code Sections
25249.5, et seq.; California Health and Safety Code Sections 25280, et seq.
(Underground Storage of Hazardous Substances); the California Hazardous Waste
Treatment Reform Act, California Health and Safety Code Sections 25179.1, et
seq.; California Health and Safety Code Sections 25501, et seq. (Hazardous
Materials Release Response Plans and Inventory); Petroleum Underground Storage
Tank Cleanup, Health and Safety Code Sections 25299.10, et seq.; and the
Porter-Cologne Water Quality Control Act, California Water Code Sections 13000,
et seq., as such laws may be amended from time to time.

 

32.4 Tenant acknowledges that as of the date of execution of this Lease, certain
portions of the Office Building contain asbestos containing materials as
described in asbestos reports on file with Landlord. Landlord has been advised
that these materials are non-friable and do not represent a health risk.
Landlord agrees that the costs of asbestos removal work in the Building shall
not be charged to Tenant or included in the Building’s Operating Costs for
purposes of calculating Tenant’s obligations for rent escalations under Section
4 above. The preceding sentence shall not apply to costs for such work
necessitated by the acts or omissions of Tenant or Tenant’s Parties (as defined
in Section 32.1), including but not limited to alteration work undertaken by
Tenant.

 

28



--------------------------------------------------------------------------------

 

33. MISCELLANEOUS.

 

33.1 No receipt of money by Landlord from Tenant after the termination of this
Lease, the service of any notice, the commencement of any suit or final judgment
for possession shall reinstate, continue or extend the term of this Lease or
affect any such notice, demand, suit or judgment. No payment by Tenant or
receipt by Landlord of a lesser amount than the rent payment herein stipulated
shall be deemed to be other than on account of the rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy provided in this Lease. Any
amount billed by Landlord to Tenant under this Lease or in connection with
Tenant’s occupancy of space in the Building, which Tenant does not dispute in a
written notice delivered to Landlord within thirty days after Tenant’s receipt
of such billing, shall be conclusively deemed to be correct, and Tenant shall be
obligated for such amount. Such thirty-day period to give notice of a dispute
shall not be deemed to extend the due date for any payments, but Tenant shall be
entitled to make the payment in question under protest by timely giving such
notice. Tenant agrees that each of the foregoing covenants and agreements shall
be applicable to all obligations of Tenant to Landlord, whether expressly
contained in this Lease or imposed by any statute or at common law.

 

33.2 If any provision of this Lease or its application to any party or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Lease or the
application of such provision to such person or circumstances, other than those
as to which it is so determined invalid or unenforceable to any extent, shall
not be affected thereby, and each provision hereof shall be valid and shall be
enforced to the fullest extent permitted by law; and it is the intention of the
parties to this Lease that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable, there be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

33.3 The covenants and obligations of Tenant pursuant to this Lease shall be
independent of performance by Landlord of the covenants and obligations of
Landlord pursuant to this Lease, and performance by Tenant of each covenant and
obligation of Tenant pursuant to this Lease shall be a condition precedent to
the duty of Landlord to perform the covenants and obligations of Landlord
pursuant to this Lease.

 

33.4 The headings of Sections of this Lease are for convenience only and do not
define, limit or construe the contents thereof. References made in this Lease to
numbered Sections, Paragraphs and Subparagraphs shall refer to numbered
Sections, Paragraphs or Subparagraphs of this Lease unless otherwise indicated.

 

33.5 Where appropriate, words in the singular, including without limitation the
words “Landlord” and “Tenant”, include the plural, and vice versa. Words in the
neuter gender include the masculine and feminine genders, and vice versa, and
words in the masculine gender include the feminine gender, and vice versa.

 

33.6 If more than one person or entity executes this Lease as Tenant: (a) each
of them is and shall be jointly and severally liable for the covenants,
conditions, provisions and agreements of this Lease to be kept, observed and
performed by Tenant; and (b) the act or signature of, or notice from or to, any
one or more of them with respect to this Lease shall be binding upon each and
all of the persons and entities executing this Lease as Tenant with the same
force and effect as if each and all of them had so acted or signed, or given or
received such notice.

 

33.7 Time is of the essence of this Lease. Failure of either party to perform
any act strictly within the applicable period specified herein shall entitle the
other to exercise all remedies herein contemplated. All references in this Lease
to “days” shall mean calendar days unless specifically stated herein to be
“business” days.

 

33.8 This Lease shall be governed by and interpreted in accordance with the laws
of the State of California.

 

33.9 All monetary obligations of Tenant remaining past due ten (10) days or more
after the date specified herein for payment shall bear interest until paid at
the lesser of (i) the Bank of America prime rate as of the due date plus six
percent (6%), or (ii) the maximum rate permitted by law.

 

33.10 This instrument, along with any riders, exhibits and attachments or other
documents referred to in Section M on page 2 (all of which riders, exhibits,
attachments and other documents are hereby incorporated into this instrument by
this reference), constitutes the entire and exclusive agreement between Landlord
and Tenant relating to the Premises, and this agreement and said riders,
exhibits and attachments and other documents may be altered, amended or revoked

 

29



--------------------------------------------------------------------------------

only by an instrument in writing signed by the party to be charged thereby. All
prior or contemporaneous oral agreements, understandings and/or practices
relative to the leasing of the Premises are merged herein or revoked hereby.
References in this instrument to this “Lease” shall mean, refer to and include
this instrument as well as any riders, exhibits, attachments or other documents
referred to in Section M, and references to any covenant, condition, obligation
and/or undertaking “herein”, “hereunder” or “pursuant hereto” (or language of
like import) shall mean, refer to and include the covenants, conditions,
obligations and undertakings existing pursuant to this instrument and such
riders, exhibits, attachments or other documents. All terms defined in this
instrument shall be deemed to have the same meanings in all riders, exhibits,
attachments or other documents referred to in Section M unless the context
thereof clearly requires the contrary.

 

33.11 Tenant hereby consents to amendment of this Lease as and to the extent
required by any lender which makes a loan to Landlord secured in whole or in
part by the Building, provided that no such change shall increase the rent
payable hereunder or impair Tenant’s use of the Premises.

 

33.12 Unless otherwise agreed in writing, if Tenant has dealt with any real
estate broker or other person or firm with respect to leasing or renting space
in the Building, Tenant shall be solely responsible for the payment of any fee
due said broker, person or firm and Tenant hereby indemnifies and holds Landlord
harmless from and against any liability with respect thereto. Notwithstanding
the foregoing, Landlord agrees to pay, and to hold Tenant harmless from, the
commission owing to the brokers identified in Section L on page 2, as provided
in a separate agreement between Landlord and such brokers.

 

33.13 Tenant agrees to pay to Landlord as additional rent hereunder any taxes
required by law to be paid by Tenant and collected from Tenant by Landlord.

 

33.14 Submission of this Lease for examination, even though executed by Tenant,
shall not bind Landlord in any manner, and no lease or other obligation on the
part of Landlord shall arise until this Lease is executed and delivered by
Landlord to Tenant. This Lease shall not be binding and in effect until a
counterpart hereof has been executed and delivered by the parties, each to the
other.

 

33.15 Tenant shall not cause the recordation of this Lease, a short form
memorandum of this Lease or any reference to this Lease.

 

33.16 Upon ten (10) days’ prior written request from Landlord (which Landlord
may make at any time during the term but no more often than two times in any
calendar year), Tenant shall deliver to Landlord (a) a current financial
statement of Tenant and any guarantor of this Lease, and (b) financial
statements of Tenant and such guarantor for the two years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally acceptable accounting principles, and certified as true in all
material respects by Tenant (if Tenant is an individual) or by an authorized
officer or general partner of Tenant (if Tenant is a corporation or partnership,
respectively).

 

33.17 Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default of Landlord) do not constitute personal obligations of the individual
partners, directors, officers, shareholders, agents or employees of Landlord or
of Landlord’s partners or agents, and Tenant shall not seek recourse against any
such persons or entities or any of their personal assets for satisfaction of any
liability with respect to this Lease. In addition, in consideration of the
benefits accruing hereunder to Tenant and notwithstanding anything contained in
this Lease to the contrary, Tenant hereby covenants and agrees for itself and
all of its successors and assigns that the liability of Landlord for its
obligations under this Lease (including any liability as a result of any actual
or alleged failure, breach or default hereunder by Landlord) shall be limited
solely to, and Tenant’s and its successors’ and assigns’ sole and exclusive
remedy shall be against, Landlord’s interest in the Building and proceeds
therefrom, and no other assets of Landlord.

 

33.18 If Tenant is identified herein as a corporation, then the persons
executing this Lease on behalf of Tenant hereby represent that they are duly
authorized to execute and deliver this Lease on behalf of Tenant pursuant to
Tenant’s by-laws or a resolution of its board of directors.

 

If Tenant is identified herein as a partnership, the undersigned represent that
they are all of the general partners of Tenant, that Tenant has been formed
under the laws of the State of California, and is duly qualified to do business
in the State of California, and that this Lease is being executed on behalf of
Tenant. Each of the partners of Tenant executing this Lease agrees that he or
she and Tenant are irrevocably bound by execution of any amendment to or
modification of this Lease by one or more of the partners of Tenant. Tenant
agrees that each new partner in Tenant shall

 

30



--------------------------------------------------------------------------------

be obligated under this Lease, in the same fashion as the existing partners, and
that each new partner shall execute a copy of this Lease and deliver it to
Landlord within 60 days after that partner’s admission to the partnership. In
the event that such newly admitted partner is a corporation, the principal or
principals for whose benefit the corporation has been organized shall execute
and deliver to Landlord a lease guaranty in form acceptable to Landlord. Each
newly admitted partner in Tenant shall be jointly and severally liable with the
remaining partners for the performance and satisfaction of all obligations of
the Tenant under this Lease accruing from and after the effective date of the
admission of the new partner to the Partnership. If the provisions of this
paragraph are satisfied, the admission of a new partner shall not be considered
an assignment of the lease for the purposes of Section 17 hereof.

 

33.19 Subject to the provisions of Section 17 above, and except as otherwise
provided in this Lease, all of the covenants, conditions and provisions of this
Lease shall be binding upon, and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives and permitted
successors and assigns; provided, however, that no rights shall inure to the
benefit of any transferee of Tenant unless the transfer to such transferee is
made in compliance with the provisions of Section 17, and no options or other
rights which are expressly made personal to the original Tenant hereunder or in
any rider attached hereto shall be assignable to or exercisable by anyone other
than the original Tenant under this Lease.

 

33.20 The voluntary or other surrender of this Lease by Tenant or a mutual
termination thereof shall not work as a merger and shall, at the option of
Landlord, either (a) terminate all and any existing subleases, or (b) operate as
an assignment to Landlord of Tenant’s interest under any or all such subleases.

 

33.21 Except for Tenant’s identity sign on the entry doors of the Premises and
six names to be displayed on the directory board in the lobby of the Building
(which signs shall be installed at Tenant’s expense and consistent with the
Building’s signage program and otherwise subject to Landlord’s prior written
approval), Tenant shall have no right to place any sign upon the Premises, the
Building or the site on which the Building is located or which can be seen from
outside the Premises.

 

33.22 The effectiveness of this Lease and Landlord’s obligations hereunder are
subject to and conditional upon Tenant’s delivery to Landlord of a lease
guaranty in the form prescribed by Landlord in its sole discretion, fully
executed by the guarantor or guarantors specified in Section N on page 2 of this
Lease.

 

34. RULES AND REGULATIONS AFFECTING TELECOMMUNICATIONS USE. Nothing in the Rules
and Regulations attached hereto as Exhibit B (or any further rules and
regulations promulgated by Landlord as described in Section 22.2) shall be
deemed to prohibit Tenant from installing in the Premises telecommunications
switching equipment or any other equipment specifically permitted in the other
provisions of this Lease, which does not pose a safety hazard or create a
nuisance or illegal condition; provided, however, that Tenant shall comply with
the provisions of this Lease (including the Rules and Regulations) regarding the
moving, installation, operation, use, maintenance, removal, power requirements,
and structural support of all such equipment, and shall obtain any approvals
from Landlord required under this Lease as to such matters.

 

35. “AS IS” CONDITION. Tenant is taking the Premises in its “as is” condition
existing as of the execution date of this Lease, however, Landlord agrees to
deliver the Premises in a broom-clean condition and to make available to Tenant
800 amps, 480 volts, three phase A/C of electrical capacity at the mail
electrical vault in the Building, however, Tenant shall be responsible, at
Tenant’s sole cost and expense, for any and all costs of connecting to The
Building’s power vault, including the installation costs of a submeter. Landlord
shall have no obligation for the construction or modification of tenant
improvements for Tenant. In constructing its own tenant improvements to the
Premises, Tenant shall comply with the other applicable provisions of this Lease
(including but not limited to Section 29) and shall utilize only contractors,
materials, mechanics, materialmen, architects and engineers used and currently
approved in writing by Landlord for work in the Building.

 

36. HANDICAP ACCESS REGULATIONS. Notwithstanding anything to the contrary
herein, Landlord shall, at Landlord’s expense, ensure compliance of the Premises
and path-of-travel to the Premises with the California Disabled Access
Regulations as enforced by the local building department.

 

37. RIGHT OF FIRST OFFER. So long as Tenant is not then in default of the Lease
beyond any applicable cure period, and Tenant has not received three (3) or more
notices of events of default, subject to the conditions set forth hereinbelow,
and subject and subordinate to any similar lease, first offer, or first refusal
rights currently granted any other current tenants in the Building, Tenant shall
be granted the right of first offer (“Right of First Offer”) to lease suite 510
located on the 5th floor of the Building (“Right of First Offer Premises”).
Landlord will provide Tenant with notice of the

 

31



--------------------------------------------------------------------------------

availability of the Right of First Offer Premises and Tenant shall have ten (10)
business days to respond to Landlord of its intent to lease such space at the
rental rate and on the other terms set forth below. Tenant’s failure to timely
respond to Landlord’s notice hereunder shall be conclusively deemed Tenant’s
election not to exercise the Right of First Offer granted herein with respect to
that particular space and Landlord shall be entitled to lease the Right of First
Offer Premises to any other person or entity and this Right of First Offer shall
terminate and be of no further force or effect. Notwithstanding any provision of
this Paragraph 37 to the contrary, the rights granted herein shall be personal
to Tenant and any Affiliate and may not be exercised or assigned voluntarily or
involuntarily by, or to any person or entity other than the original Tenant or
such Affiliate, and shall not be assignable separate and apart from this Lease.

 

Landlord shall lease the Right of First Offer Premises to Tenant on the
following terms and conditions:

 

   

c)

  

Term Commencement Date:

  

Upon Delivery of the Right of First Offer Premises to Tenant.

   

d)

  

Term Expiration Date:

  

Co-terminus with the Lease Expiration Date for the original leased Premises (as
the same may be extended in accordance with this Lease), or such other date as
may be mutually agreed upon between Landlord and Tenant.

   

e)

  

Base Rent:

  

At such rental rate as Landlord determines in its sole and absolute discretion.

   

f)

  

Use of Premises:

  

As stated in the Summary of Lease Terms, Item I pertaining to Premises B.

   

g)

  

Tenant Improvements:

  

As determined by Landlord in its sole and absolute discretion.

   

h)

  

Operating Costs and Real

Estate Tax Escalations:

  

Tenant shall pay its proportionate share of any Excess Expenses

accruing against the Right of First Refusal Offer leased over the particular
expense recovery period for the Base Years immediately prior to the year Tenant
takes occupancy of the Right of First Offer Premises. Tenant shall pay Landlord
for such Excess Expenses (if any) in the same manner Tenant pays Landlord for
Excess Expenses attributed to the initial Premises, as set forth in Section 4.

   

i)

  

Condition:

  

The Right of First Offer Premises will be delivered to the Tenant (“as is”) as
described in Section 35, however, Landlord shall not perform any demolition
work.

 

38. REVIEW OF OPERATING EXPENSES. So long as Tenant is not then in default of
the Lease and Tenant has not received three (3) or more notices of events of
default, and notwithstanding anything in the Lease to the contrary, Tenant shall
have the right, at Tenant’s expense, once each year during the Lease term, after
reasonable notice and at reasonable times, to inspect and photocopy Landlord’s
accounting records at Landlord’s office in the event that Tenant maintains a
reasonable good faith belief that such records are in error. Tenant shall not
have the right to object to any increase in Excess Expenses from one year to the
next which is due to any order received by Landlord after the Commencement Date
from a governmental agency having jurisdiction over the property, or due to any
increase in real estate taxes. If, after such inspection and photocopying,
Tenant continues to dispute the amount of Tenant’s Excess Expenses, Tenant, or
an agent designated by Tenant, shall be entitled, at Tenant’s expense, to audit
and/or review Landlord’s records to determine the proper amount of Tenant’s
Excess Expenses. Such audit and/or review shall be completed within six (6)
months following Tenant’s receipt of Landlord’s annual statement reflecting
Tenant’s Excess Expenses. If such audit or review reveals that Landlord has
overcharged Tenant, then within thirty (30) days after the results of such audit
are made available to Landlord, Landlord shall reimburse Tenant the amount of
such overcharge. If the audit reveals that Tenant was undercharged, then within
thirty (30) days after the results of the audit are made available to Tenant,
Tenant shall reimburse Landlord the amount of such undercharge. Pending
resolution of any such exceptions in the foregoing manner, Tenant shall continue
paying Tenant’s Excess Expenses in the amounts determined by Landlord, subject
to adjustment after any such exceptions are so resolved. Tenant shall keep
strictly confidential the audit, its objection to any increase in Excess
Expenses, and the results of any audit which may be conducted pursuant to this
provision and shall not disclose same to any person, including any former or
present tenant of the Building, other than its professional advisers. Tenant
shall cause its professional advisers and their respective employees,
consultants and

 

32



--------------------------------------------------------------------------------

agents to strictly comply with the terms of this confidentiality provision. In
addition to any other right or remedy which Landlord may have as a consequence
of a breach of this confidentiality provision by Tenant or its advisers,
Tenant’s audit rights under this paragraph shall be null and void.

 

39. FINANCIAL STATEMENTS. Tenant represents that the financial statements
furnished to Landlord, for its review prior to the date of execution hereof, and
all subsequently provided financial statements, are true, correct and complete.

 

40. ROOF SPACE. Subject to Landlord’s structural engineer’s (“Landlord’s
Structural Engineer’) review and aoproval and the rights of tenants under
pre-existing leases, Tenant shall have the non-exclusive right throughout the
term of the lease, to use certain available space (the “Roof Space”) on the roof
of the Building. The Roof Space shall be used by Tenant only for the
installation and operation of a Tenant-serving antennae in a space not exceeding
100 square feet and of approximately 300 tons of HVAC for the switch equipment
on the roof, plus appropriate HVAC equipment that meets the tonnage requirement
for the office use, in an area approximately 1,500 square feet. The installation
and operation of equipment in the Roof Space shall be at the sole cost and
expense of Tenant (including, but not limited to, costs of electrical supply,
which, if Landlord so elects, shall be metered separately to Tenant at Tenant’s
expense). Such installation and operation shall be done in compliance with the
other provisions of this Lease and shall require Landlord’s prior written
approval of the items listed in Section 29.3. Such approval may be conditioned,
among other things, upon Tenant’s making or paying for any reinforcement to the
Roof Space reasonably deemed necessary by Landlord and/or Landlord’s Structural
Engineer to support Tenant’s equipment. Tenant shall reimburse Landlord for any
reasonable costs incurred for the review of Tenant’s plans for work proposed to
be performed on the Roof Space performed by Landlord’s Structural Engineer or
other third party consultants to Landlord. Any such equipment constructed or
installed by Tenant pursuant to this section shall be for the exclusive use of
Tenant during the term of the Lease.

 

Landlord may, in its sole discretion, at the expiration or termination of the
Lease require Tenant, at Tenant’s sole cost and expense, to remove any such
antennae and HVAC equipment. Tenant Shall repair any damage to the Building,
Premises and Roof Space occasioned by the installation, construction, operation
and/or removal of any fixtures, trade fixtures, equipment, additions, repairs,
improvements and/or appurtenances pursuant to this section. If Tenant shall fail
to complete such removal and repair such damage, Landlord may do so and may
charge the reasonable cost thereof to Tenant.

 

33



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this instrument has been duly executed by the parties
hereto, as of the date first above written.

 

TENANT:

Pacific Internet Exchange Corporation

a Delaware corporation

By:

 

/s/    RICHARD H. KALBRENER

--------------------------------------------------------------------------------

Name:

 

RICHARD H. KALBRENER

--------------------------------------------------------------------------------

Its:

 

PRESIDENT

--------------------------------------------------------------------------------

 

 

By:

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

LANDLORD:

DOWNTOWN PROPERTIES, LLC,

a California limited liability company

By: Downtown Asset Management, Inc.

a California corporation

By:

 

/s/    GOODWIN GAW

--------------------------------------------------------------------------------

Name:

 

Goodwin Gaw

Its:

 

President

 

34



--------------------------------------------------------------------------------

 

Dated

     

October 15, 2001

         

 

DOWNTOWN PROPERTIES, LLC

 

 

AND

 

 

PIHANA PACIFIC, INC.

 

(FORMERLY KNOWN AS

 

PACIFIC INTERNET EXCHANGE CORPORATION)

 

 

                                                                              
                                     

 

 

FIRST AMENDMENT AGREEMENT

relating to

the Lease dated April 10, 2000 for the 6th and 8th Floors

of 818 West Seventh Street, Los Angeles, California 90017

 

                                                                              
                                     

 

 

White & Case

Solicitors

9th Floor, Gloucester Tower

The Landmark

11 Pedder Street

Hong Kong

 



--------------------------------------------------------------------------------

 

THIS AMENDMENT AGREEMENT (this “Agreement”) is made on October 15, 2001

 

BETWEEN:

 

DOWNTOWN PROPERTIES, LLC, a California limited liability company whose principal
office is situated at 633 West Fifth Street, 56th Floor, Los Angeles, California
90071 (the “Landlord”); and

 

PIHANA PACIFIC, INC., (formerly known as Pacific Internet Exchange Corporation)
a company incorporated in the state of Delaware whose principal office is
situated at 1100 Alakea Street, 30th Floor, Honolulu, HI 96813 (the “Tenant”)

 

WHEREAS:

 

(A) The Landlord and Tenant have entered into a lease dated April 10, 2000 (the
“Lease”) for the premises on the 6th and 8th floors of the building located at
818 West Seventh Street, Los Angeles, California 90017.

 

(B) The Landlord and Tenant have agreed to effect certain amendments to the
provisions of the Lease as hereinafter set out.

 

NOW THEREFORE, in consideration of the mutual covenants herein expressed and for
other and good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is hereby agreed as follows:

 

1. INTERPRETATION

 

Unless otherwise defined, words and expressions defined in the Lease shall bear
the same meanings when used in this Agreement.

 

2. OPERATIVE PROVISIONS

 

The Lease shall be and is hereby amended as follows:

 

(i) Section I of the Summary of Lease Terms shall be deleted in its entirety and
replaced with the following:

 

“I. Permitted Use: General office use and the installation, operation and
maintenance of equipment in connection with Tenant’s telecommunications
switching equipment, Internet, Internet co-location, Internet data center
business and related activities.”

 

2



--------------------------------------------------------------------------------

 

(ii) Section 17 of the Lease shall be deleted in its entirety and replaced with
the following:

 

“17. ASSIGNMENT AND SUBLETTING.

 

17.1 Tenant shall not assign or sublet all or any portion of the Premises except
that Tenant may, on prior notice to Landlord, assign or sublet all or a portion
of the Premises at any time during the term of the Lease to any corporation or
entity which (i) is a wholly owned subsidiary of Tenant; (ii) is a corporation
which Tenant owns (directly or indirectly) in excess of 51% of the issued and
outstanding shares; (iii) is controlling, controlled by or under common control
with Tenant, (including assignment or subletting to any corporation resulting
from a merger or consolidation with Tenant); or (iv) acquires substantially all
of the assets of Tenant’s business as a going concern; in each case without
securing Landlord’s written approval or consent, provided however that Tenant
(a) remains liable for all obligations pursuant to the Lease and (b) such
assignee, sublessee or transferee assumes the obligations of Tenant under the
Lease by a document reasonably satisfactory to Landlord.

 

17.2 Except as provided in this Section 17, Tenant shall not sublet all or any
part of the Premises, nor assign this Lease, without Landlord’s express prior
written consent, which consent shall not unreasonably be withheld provided that
Tenant shall notify Landlord of its intention so to do and shall provide
Landlord for its approval of draft of the proposed assignment agreement or the
proposed sub-tenancy agreement conforming to a standard form agreement provided
by Landlord and particulars of:

 

  (a)   The name and address of the proposed assignee or subtenant;

 

  (b)   The business proposed to be carried on by the proposed assignee or
sub-tenant at the Premises or, if applicable, at the portion of the Premises
proposed to be sub-let;

 

  (c)   In the case of a sublease of less than all of the Premises, the portion
of the Premises proposed to be sub-let accompanied by a plan showing the
position and dimensions thereof which plan shall be annexed to the sub-tenancy
agreement;

 

  (d)   In the case of a sublease for less than the full term of this Lease, the
term of the proposed sub-letting; and

 

  (e)   The proposed rent and other charges to be paid by the proposed assignee
or the proposed sub-tenant.

 

In order to assist Landlord in evaluating any proposed assignment or sublease,
Tenant agrees to provide Landlord with the proposed assignee’s or subtenant’s
current financial statement and financial statements for the preceding 2 years
(if any) and such other information concerning the business background and
financial condition of the proposed assignee or subtenant and of Tenant as
Landlord may reasonably request.

 

3



--------------------------------------------------------------------------------

 

Landlord and Tenant hereby agree that Landlord’s disapproval of any proposed
assignment or sublease hereunder shall be deemed reasonable if based upon any
reasonable factor, including, without limitation, any or all of the following
factors:

 

  (a)   The proposed transfer would result in more than three subleases of
portions of the Premises being in effect at any time during the term;

 

  (b)   The rent payable by the proposed transferee would be less than the fair
market rental value for the space as determined pursuant to the last paragraph
of this Section 17.2 (except as otherwise provided in Section 17.5);

 

  (c)   The proposed transferee is an existing tenant or occupant of the
Building or has negotiated with Landlord within the last twelve months for space
in the Building or is another subtenant prohibited by the next to last paragraph
of this Section 17.2;

 

  (d)   The proposed transferee is a governmental entity;

 

  (e)   The transaction calls for new demising walls to be built, and the
portion of the Premises proposed to be sublet or assigned has inadequate means
of ingress and egress;

 

  (f)   The use of the Premises by the proposed transferee (i) is not permitted
by the use provisions of this Lease, or (ii) might, in Landlord’s reasonable
opinion, violate any right for an exclusive use granted by Landlord to another
Tenant in the Building;

 

  (g)   The transfer would likely result, in Landlord’s reasonable opinion, in a
significant increase in the use of the parking areas or common areas of the
Building due to the transferee’s employees or visitors, and/or significant
increase in the demand for utilities and services to be provided by Landlord to
the Premises;

 

  (h)   The proposed transferee does not, in Landlord’s reasonable opinion, have
the financial capability to fulfill the obligations imposed by the transfer, or,
in case of an assignment, the assignee does not have income and net worth at
least equal to that of Tenant;

 

  (i)   The proposed transferee is not, in Landlord’s reasonable opinion, of
reputable or good character or consistent with Landlord’s desired tenant mix;

 

  (j)   The proposed transferee is a real estate developer or landlord or is
acting directly or indirectly on behalf of a real estate developer or landlord;

 

  (k)   The proposed transferee may, in Landlord’s reasonable opinion, increase
the chances of significant hazardous waste contamination within the Premises or
the Building;

 

4



--------------------------------------------------------------------------------

 

  (l)   In the reasonable judgment of Landlord, the purpose for which the
transferee intends to use the Premises is not in keeping with the reasonable
standards of Landlord for the Building or is in violation of the terms of any
other lease in the Building; or

 

  (m)   In the case of a sublease, the term or duration of the sublease is
granted for a period, which would extend beyond the expiration date of the Lease
Term.

 

Neither this Lease or the term hereby demised shall be mortgaged by Tenant, nor
shall Tenant mortgage, assign, pledge or otherwise transfer the interest of
Tenant in and to any sublease or rentals payable thereunder or in the Security
Deposit.

 

Any sublease, assignment, mortgage, pledge, encumbrance, or transfer made in
violation of this Section 17.2 shall be void and at Landlord’s election shall
terminate this Lease.

 

Each subtenant or assignee of Tenant shall assume all obligations of Tenant
under this Lease and shall be and remain liable jointly and severally with
Tenant for the payment of the rent, and for the due performance of all the
terms, covenants, conditions and agreements herein contained on Tenant’s part to
be performed for the term of this Lease (provided that in the case of a
sublease, the subtenant’s obligations shall be limited to those obligations
relating to the subleased space and the common areas during the sublease term).
No sublease or assignment shall be deemed approved by Landlord unless such
subtenant or assignee and Tenant shall deliver to Landlord a counterpart of such
sublease or assignment and an instrument in a form acceptable to Landlord, which
contains a covenant of assumption by the subtenant or assignee satisfactory in
substance and form to Landlord, consistent with the requirements of this Section
17.2, but the failure or refusal of the subtenant or assignee to execute such
instrument of assumption shall not release or discharge the subtenant or
assignee from its liability as set forth above.

 

No subtenant or assignee not complying with the foregoing requirements shall
have any interest in the Security Deposit. Any assignee that does comply with
the foregoing requirements shall automatically succeed to Tenant’s position with
respect to the Security Deposit, and Landlord shall have the right to refund all
or any portion of the Security Deposit to the assignee at any time or under any
circumstances with no liability to the assignor.

 

Landlord may require that the assignee or subtenant remit directly to Landlord
on a monthly basis, all monies due to Tenant by said assignee or subtenant. In
such event Landlord shall apply the sums received to the obligations of Tenant
and its successors under this Lease.

 

In the event of default by any assignee or subtenant or any successor of Tenant
in the performance of any of the terms hereof, Landlord may proceed directly
against Tenant without the necessity of exhausting remedies against such
assignee, subtenant or successor.

 

Landlord may consent to subsequent assignments of the Lease or sublettings or
amendments or modifications to the Lease with the assignee or other successor of
Tenant, and without obtaining Tenant’s consent thereto, and any such actions
shall not relieve Tenant of liability under this Lease; provided, however, that
Tenant shall not be bound by nor have any

 

5



--------------------------------------------------------------------------------

liability under any change, modification or amendment to this Lease entered into
by Landlord and any assignee or other successor of Tenant, unless Tenant shall
have consented in writing to such change, modification or amendment.

 

Consent by Landlord to one assignment or subletting shall not be deemed consent
to any subsequent assignment or subletting.

 

Tenant agrees that all advertising by Tenant to market the space in the Premises
to be sublet or assigned shall require Landlord’s prior written approval, which
shall not be unreasonably withheld. Tenant further agrees that it shall not,
without Landlord’s prior written consent, which may be granted or withheld in
Landlord’s sole discretion, market any space in the Premises, assign the lease
or sublet any space in the Premises to existing tenants or occupants of the
Building, or to any entity controlling, controlled by, or under common control
with any existing tenant or occupant of the Building, except for any entity
controlling, controlled by or under common control with Tenant.

 

Tenant agrees that it shall not sublet, nor assign, nor advertise as available
for subletting or assignment, nor list with brokers for subletting or
assignment, all or any portion of the Premises for a consideration which is
equal to less than the fair market rental value, as determined by Landlord in
its reasonable discretion, for comparable space in the Building for a comparable
term commencing concurrently with the assignment or sublease term, with
comparable rent credits and tenant improvement allowances. Within ten (10) days
after Landlord receives any written request from Tenant for Landlord’s estimate
of the fair market rental value for specified space (which request shall
identify the space in question, the proposed term and the proposed rent credits
and improvement allowances), Landlord shall notify Tenant in writing of the fair
market rental value for such space for a comparable term with comparable rent
credits and tenant improvement allowances.

 

17.3 In the event that Tenant has sought and received Landlord’s consent to
assign this Lease, or to enter into a sublease as to all or any portion of the
Premises, the monthly rent payable by Tenant to Landlord, pursuant to Section 3,
shall be increased by fifty percent (50%) of the amount to be received by Tenant
during each month pursuant to the terms of the assignment or sublease, in excess
of Tenant’s monthly rental payable to Landlord for the space subject to the
assignment or sublease. The amounts referred to in the previous sentence include
rent, additional rent, or any other payment in respect of use or occupancy, but
shall not include taxes and those amounts referable to the reimbursement of
costs of leasehold improvements installed by Tenant, which shall be valued by an
independent third party mutually as may be agreed by Tenant and Landlord, and
whether paid in a lump sum or periodic payments; provided however, such amounts
shall not include any fees charged by Tenant to its Customers to the extent such
fees are based on Tenant’s services (not square footage of space used by the
Customers) as provided under Section 17.5 herein. In no event shall the total
sums payable to Landlord be less than the monthly rental Landlord would have
received but for such assignment or sublease.

 

The additional rent shall be due and payable to Landlord in accordance with the
schedule specified in the sublease or assignment instrument, and the failure of
any subtenant or assignee to

 

6



--------------------------------------------------------------------------------

make any payments in accordance with that schedule shall not affect the
obligation of Tenant to pay the additional rent to Landlord.

 

The calculation of the amount of rentable space being sublet shall be made by
Landlord in accordance with its usual standards. Landlord may require
acknowledgment by Tenant of Tenant’s concurrence on Landlord’s calculation of
the amount of rentable space being sublet as a condition to Landlord’s consent
to any sublease.

 

The provisions of a sublease or assignment instrument consented to by Landlord
cannot be modified, nor the sublease or assignment terminated, other than in
accordance with its terms, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. The terms of this Section 17.3 shall
apply to any subleasing or assignment by any subtenant or assignee.

 

17.4 Tenant shall pay to Landlord, promptly upon receipt of a billing from
Landlord, the amount of Landlord’s reasonable legal costs incurred in connection
with Landlord’s review or approval of any sublease or assignment transaction
requiring Landlord’s consent hereunder.

 

17.5 Landlord acknowledges that Tenant is entitled to carry on any activities
within the Premises contemplated by Section I of the Summary of Lease terms and
Section 8 hereof without the need for any approval, consent or waiver from
Landlord (except as expressly otherwise provided). Furthermore, Landlord
acknowledges that such activities require the presence in the Premises, for
connection to Tenant’s terminal facilities, of certain communications equipment
(“Interface Equipment”) of customers of Tenant (collectively “Customers”) in
order that Tenant can provide telecommunications services to Customers,
including, without limitation, Internet co-location, switching and routing
services (collectively, “Co-Location Services”). Notwithstanding anything to the
contrary in this Article 17 or elsewhere in this Lease, but subject to the terms
and conditions of this Section 17.5, Tenant shall not be obliged to seek
Landlord’s approval or consent to any sublease, license, co-location, carrier
service, or similar arrangement or agreement (collectively, “co-location
agreements”) which has the limited purpose and effect of permitting a Customer
to install and maintain Interface Equipment in the Premises in order to use
Co-Location Services. Tenant will ensure that the Customers under the
co-location agreements will not use or occupy space within the Premises that
exceeds, in the aggregate, sixty-five percent (65%) of the total rentable area
of the Premises. Tenant represents to Landlord that such co-location agreements
will require access by each Customer to the Premises only on an infrequent
basis, and only when accompanied by a representative of Tenant. Each Customer
using Tenant’s Co-location Services shall, prior to commencing such usage,
execute a written co-location agreement in substantially the form approved in
advance by Landlord. Prior to the date hereof Landlord has been provided with
Tenant’s standard form co-location and carrier services agreements, which are
hereby approved by Landlord. Copies of such approved agreement forms are
attached hereto as Exhibits “H” and “I”, respectively. Before material
amendments affecting Landlord’s rights as set forth therein and herein are made
to any such standard forms during the term of this Lease, Tenant will provide
Landlord with a revised version thereof for the Landlord’s approval, which
approval shall not be unreasonably withheld, conditional or delayed. Landlord
shall keep the terms of these forms of co-location agreements, as amended,
confidential. The forms shall: (a) conform to and be consistent with the
provisions

 

7



--------------------------------------------------------------------------------

of this Lease; (b) shall state that this Lease is prior and shall remain in all
respects prior and superior to the co-location agreement and that the
co-location agreement does not modify this Lease; (c) state that Landlord is not
joining in nor bound by any agreement, representation or warranty contained in
the co-location agreement, and (d) shall have attached a copy of the Building’s
then current rules and regulations to be given to Tenant’s Customers. Any matter
that requires Landlord’s approval under this Lease shall continue to require
such approval. Tenant’s Customers shall obtain directly from Tenant any copies
Tenant’s Customer requires of the applicable terms of this Lease, and Landlord
shall have no obligation in that regard. Upon any termination of this Lease,
whether due to agreement, default or expiration of the term, Tenant’s Customers
shall immediately surrender possession of the Premises, including the equipment
space, to Landlord. Tenant agrees to be liable to Landlord for any violation by
Tenant’s Customers of any provisions of this Lease. Landlord’s advance consent
in this Lease to these transactions is not a waiver of any of Landlord’s rights
under this Lease as to Tenant. Tenant shall within five (5) Business Days after
the last day of each calendar month provide Landlord with a list of the names
and notice addresses of those Customers who have executed co-location or carrier
services agreements during that month, together with a list of the names and
notice addresses all sublicensees or assignees of co-location agreement rights
of Customers under sublicenses or assignments executed during such month;
provided that, in no event, shall Tenant be required to disclose the unique
commercial terms of an individual Customer co-location or carrier services
agreement. Landlord agrees to keep the names and notice addresses of the
Customers confidential and will not disclose such information except as
otherwise required by law or in case of emergency.

 

(iii) Exhibit F to the Lease (Notice and Agreement) shall be deleted in its
entirety and all references to Exhibit F in the Lease shall be deleted.

 

3. ACKNOWLEDGMENT AND CONSENT

 

The Landlord hereby consents to and acknowledges the Tenant having entered into
or entering into the following co-location and carrier services agreements, as
the case may be, upon the terms and conditions contained therein which Tenant
represents and warrants to Landlord are substantially consistent with the
approved agreement forms attached hereto as Exhibits “H” and “I”:

 

(a)   a co-location agreement with Looking Glass Networks Inc. dated March 19,
2001.

 

(b)   a co-location agreement with Hicent Telecom USA Inc. dated March 6, 2001;

 

(c)   a co-location agreement with QoS Networks Service (US), Inc. dated March
5, 2001;

 

(d)   a co-location agreement with Cogent Communications, LLC dated February 16,
2001;

 

(e)   a co-location agreement with ColoPro.Com, Inc. dated February 15, 2001;

 

(f)   a co-location agreement with Broadband Highway, Inc. dated February 8,
2001;

 

8



--------------------------------------------------------------------------------

 

(g)   a carrier services agreement with Qwest Communications Corporation dated
February 5, 2001;

 

(h)   a carrier services agreement with MCI Worldcom Communications, Inc. dated
December 15, 2000; and

 

(i)   a carrier services agreement with Level 3 Communications, Inc. dated
November 27, 2000.

 

4. CONDITION ON SURRENDER

 

Notwithstanding anything to the contrary in Article 15 or elsewhere in the
Lease, upon the expiration or earlier termination of the Lease, Tenant shall
have the right to remove or demolish all fixtures and improvements installed by
Tenant in that portion of the Premises located on the 8th floor of the Building
(the “8th Floor Portion”) and to surrender possession of the 8th Floor Portion
of Premises in a “bare concrete” condition. Tenant shall have the same right to
surrender possession of the portion of the Premises located on the 6th floor of
the Building (the “6th Floor Portion”) in a bare concrete condition with all
fixtures and improvement installed by Tenant removed; provided, however, that
with respect to the 6th Floor Portion, Landlord shall have the option to require
Tenant to leave and/or restore fundamental building systems therein in good
working order and condition, such building systems to include, without
limitation, the ceiling, the HVAC system (including ducting therefore), and
lighting, all of which systems shall be in at least as good as a condition as
existed on the day Tenant took possession of the 6th Floor Portion. Landlord
shall exercise such option, if at all, in Landlord’s sole discretion, by
delivering written notice to Tenant of such exercise not later than three (3)
months prior to the expiration of the Lease Term.

 

5. ROOF SPACE

 

Subject to Landlord’s structural engineer’s (“Landlord’s Structural Engineer”)
review and approval, in the same manner as described in Exhibit C to the Lease,
Tenant shall have the nonexclusive right throughout the term of the Lease, to
use certain space (the “Roof Space”) on the roof of the Building, in an area
containing approximately 1,500 square feet, at the rate of $1.00 per square foot
per month, for the installation of equipment required for Tenant’s use of the
Premises, such as supplemental HVAC, antenna or other equipment. This is in
addition to the roof space referred to in Article 40 of the Lease.

 

The installation of such equipment shall be subject to Landlord’s prior written
approval and Tenant’s compliance with all requirements and regulations of the
City of Los Angeles or other applicable governmental agency, as to location and
manner of installation, and shall be subject to Tenant providing Landlord with
reasonable evidence that such installation will not interfere with the
structural integrity or water tightness of the roof, or in the alternative,
Tenant shall make such additional improvements, reasonably satisfactory to
Landlord, as may be required to insure the structural integrity and water
tightness of the roof. Tenant hereby agrees to indemnify, defend, protect and
hold Landlord harmless from and against any damage to the Building and any
Claims, including reasonable attorneys’ fees, expenses and liabilities incurred
by Landlord in

 

9



--------------------------------------------------------------------------------

connection with any such Claim, arising out of Tenant’s installation, use and/or
removal of the aforementioned equipment of Tenant located on the roof of the
Building, including, without limitation, any damage to the roof or other
portions of the Building.

 

Landlord may, in its sole discretion, at the expiration or termination of the
Lease require Tenant, at Tenant’s sole cost and expense, to remove any dry
cooler, condenser units, antennas, and/or other such equipment installed by or
for Tenant in or on the Roof Space. Tenant shall repair any damage to the
Building, Premises and Roof Space occasioned by the installation, construction,
operation and/or removal of any fixtures, trade fixtures, equipment, additions,
repairs, improvements and/or appurtenances pursuant to this section. If Tenant
shall fail to complete such removal and repair such damage, Landlord may do and
may charge the reasonable cost thereof to Tenant.

 

6. ELECTRICITY

 

Landlord and Tenant acknowledge that pursuant to the Back Up Power Generator
Rider to the Lease, Tenant has taken possession of certain platform space
adjacent to the Building and has installed thereon two (2) backup power
generators, (with future plans for an additional three [3] such generators of
which Tenant may install, in its sole discretion, one or more, subject to its
buildout schedule of the Eighth Floor Portion of the Premises), and various
related improvements, including without limitation a power substation from which
Tenant will obtain electric supply for the Premises directly from the Los
Angeles Department of Water and Power (“DWP”). All equipment and improvements
have been or will be installed in accordance with plans and specifications
previously approved by Landlord in accordance with the Lease. Accordingly,
notwithstanding anything to the contrary in Articles 9.2 and 35, or elsewhere in
the Lease, from and after the date upon which Tenant has to its own satisfaction
tested the reliability and adequacy of said electrical power to the Premises
from the aforementioned power substation and given written notice to Landlord of
its aforesaid satisfaction, then Landlord shall have no further obligation to
provide or make available any electrical power to the Premises and all of
Tenant’s electrical needs and requirements for all of its operations in the
Premises shall be provided thereafter directly by (and paid for by Tenant
directly to) DWP, independently from Landlord or any of Landlord’s Building
Systems, through Tenant’s power substation and back up generator system
facilities, and Tenant will have no further obligation to pay Landlord for any
consumed electrical power, not separately metered, in the Premises.

 

Tenant shall use its best efforts to cause the DWP to activate or provide
electricity to the power substation as soon as is reasonably possible, and
thereafter to complete its conversion to the power substation as the sole source
of electrical power to the Premises (the “Conversion”). Tenant shall complete
the Conversion and testing of the power substation within three (3) months from
the date DWP first activates or provides electricity to the power substation
(the “Activation Date”). In the case of any event beyond the control of Tenant,
such as fire, explosion or other similar casualty, design flaws, equipment
failure or DWP negligence (collectively a “Casualty”) which causes Tenant to
fail to complete the Conversion within three (3) months after the Activation
Date, Tenant shall have a maximum of twelve (12) months from the date hereof to
have its power substation operational and in use. Should Tenant fail to use best
efforts to cause the Activation Date to occur as soon as reasonably possible, or
should

 

10



--------------------------------------------------------------------------------

Tenant fail, despite its best efforts, to complete and approve the Conversion
within three (3) months after the Activation Date, or, in the event of a
Casualty, within twelve (12) months from the date hereof, then commencing
immediately upon Landlord’s notice to Tenant of such failure, Tenant shall pay
Landlord, as additional rent, in addition to all other rent and charges payable
by Tenant under the Lease, a resource reservation fee of $10,000 per month until
such time as Tenant’s power substation becomes operational and Tenant has
completed its Conversion thereto. Tenant acknowledges that actual damages from
Tenant’s failure to complete the Conversion within the aforementioned deadlines
would be extremely difficult to ascertain and that this resource reservation fee
is a reasonable estimate of Landlord’s administrative costs and expenses and
loss of use costs likely to result from Tenant’s occupancy of the platform and
usage of Building electrical resources.

 

Tenant shall keep Landlord fully apprised of Tenant’s progress in accomplishing
the Conversion by providing an update to Landlord’s engineer, Dean David
(telephone number: 213/213-8626), or such other representative of Landlord as
Landlord may designate, no less frequently than weekly. Additionally, Tenant
shall notify Landlord of the Activation Date in writing by no later than three
(3) business days after the occurrence of Activation Date.

 

7. EFFECT OF THIS AGREEMENT

 

Save as expressly amended by this Agreement, the Lease shall remain in full
force and effect and nothing contained in this Agreement shall abrogate,
prejudice diminish or otherwise affect any rights, remedies or obligations of
the parties arising before the date of this Agreement.

 

8. COSTS AND EXPENSES

 

Each of the parties hereto shall bear their own legal costs incurred in
connection with the preparation and negotiation of this Agreement.

 

9. GENERAL

 

(a)   The provisions set out in sections 33.2 to 33.8 and sections 33.18 and
33.19 of the Lease shall apply to this Agreement as if set out in full herein
except that all references to “this Lease” in those sections shall be read as
“this Agreement”.

 

(b)   This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute a
single instrument.

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS whereof this Agreement has been entered into by the parties on the
day and year first above written.

 

DOWNTOWN PROPERTIES, LLC

By:

 

Mas Asset Management Corporation

Its:

 

Managing Agent

   

By:

 

/s/    WILLY K. MA         

--------------------------------------------------------------------------------

       

Willy K. Ma

   

Its:

 

President

 

PIHANA PACIFIC, INC.

By:

 

/s/    RICHARD H. KALBRENER

--------------------------------------------------------------------------------

Its:

 

President

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LEASE

 

This “Second Amendment to Lease” is dated for reference purposes only as of
December 30, 2002 and is entered into by and between Downtown Properties, LLC, a
California limited liability company (“Landlord”) and Pihana Pacific, Inc., a
Delaware corporation (formerly known as Pacific Internet Exchange Corporation)
(“Tenant”), with reference to the following facts and circumstances:

 

RECITALS

 

A. Landlord and Tenant are parties to that certain “Lease” made as of April 10,
2000 and that certain “First Amendment Agreement” dated October 15, 2001
(collectively, the “Lease”) pursuant to which (amongst other terms and
conditions) Tenant leased from Landlord the entire sixth (6th) and eighth (8th)
floors of the improved real property commonly known as 818 West 7th Street, Los
Angeles, California 90017. All capitalized terms used in this Amendment shall
have the same meaning given to them in the Lease except as otherwise expressly
defined herein.

 

B. Landlord and Tenant desire hereby to amend the Lease in the manner set forth
below.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS SET FORTH HEREIN, AND
FOR GCOD AND VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE
HEREBY ACKNOWLEDGED, LANDLORD AND TENANT AGREE AS FOLLOW

 

1. Lease Amendments.

 

a. Surrender of Must-Take Premises. Effective as of January 1, 2003 (the
“Surrender Date”) Landlord and Tenant terminate the Lease as it applies to the
Must-Take Premises consisting of the entire eighth (8th) floor of the Building.,
Tenant shall surrender and quitclaim to Landlord all right, title and interest
of Tenant under the Lease (and otherwise) in and to the Must-Take Premises
consisting of the entire eighth (8th) floor of the Building on the Surrender
Date. Tenant represents to Landlord that it has not assigned or subleased the
Must-Take Premises nor granted or conveyed any title, right or interest to any
other person or entity in and to the Must-Take Premises and Tenant further
represents to Landlord that Tenant is not currently occupying the Must-Take
Premises. On the Surrender Date, Tenant shall deliver and surrender possession
of the Must-Take Premises to Landlord broom-clean and in the same condition as
of the date of this Amendment and shall deliver all keys to the Must-Take
Premises in its possession to Landlord. Tenant shall remove from the Must-Take
Premises at its sole cost and expense prior to the Surrender Date all
furnishings, fixtures and equipment placed or stored by Tenant in the Must-Take
Premises and Tenant irrevocably agrees that any Tenant personal property located
at the Must-Take Premises from and after the Surrender Date conclusively shall
be deemed abandoned by Tenant and may be disposed of by Landlord at Tenant’s
expense in any manner determined by Landlord in its sole and absolute
discretion. Without limiting the generality of the foregoing, Tenant shall not
remove from the Must-Take Premises any fundamental building systems including,
without limitation the ceiling, HVAC system, cabling, wiring, conduit,
electrical and mechanical systems and components and lighting which exist in the
Must-Take Premises as of the date of this Second Amendment. Except as otherwise

 

-1-



--------------------------------------------------------------------------------

 

modified by this Second Amendment to Lease, Tenant’s duties, responsibilities,
liabilities and obligations under the Lease in respect of the Must-Take Premises
shall continue in full force and effect through and including the Surrender Date
and all covenants and obligations of Tenant under the Lease which survive the
expiration or termination of the Lease shall survive the Surrender Date and the
surrender of the Must-Take Premises, including without limitation Tenant’s
indemnity obligations under Lease Section 27.2 (but for the avoidance of doubt,
excluding Tenant’s obligations under Section 15 of the Lease). Tenant’s duties,
responsibilities, liabilities and obligations in respect of the Initial Premises
shall remain in full force and effect.

 

b. Rental Payment. Tenant shall pay to Landlord the cash sum of $1,600,000.00
(the “Termination Fee”) in partial consideration of Landlord’s agreement to
accept Tenant’s surrender of the Must-Take Premises and Tenant shall not be
entitled to any refund, offset or other consideration in the event of early
termination of the Lease or in the event that Landlord pursues any remedy for
breach of Lease or other default. The Termination Fee shall be paid by Tenant to
Landlord in the following manner: (i) the Landlord shall have the right to claim
against the letter of credit established by Tenant pursuant to Section 6 of the
Lease in the amount of FIVE HUNDRED FORTY THOUSAND UNITED STATES DOLLARS EXACTLY
(US$ 540,000.00); and (ii) the remaining ONE MILLION SIXTY THOUSAND UNITED
STATES DOLLARS EXACTLY (US$ 1,060,000.00) to be paid by Tenant within ten (10)
days of the date of this Addendum. Tenant conclusively and irrevocably agrees
that all conditions to a full draw under the LC have been met and Tenant shall
so advise or confirm to the LC issuer if so requested by such issuer and shall
not otherwise object or interfere with Landlord’s draw on the LC. If the issuer
of the LC fails or refuses to timely honor Landlord’s draw request, then Tenant
shall make a cash payment to Landlord in the amount of $540,000.00 within ten
(10) days of Tenant’s receipt of Landlord’s notice of the issuer’s failure to
honor the draw request. Tenant agrees that upon execution hereof the cash
security deposit held by Landlord is non-refundable and shall not be returned to
Tenant upon expiration or termination of the Lease and may be used by Landlord
for any purpose from time to time hereafter.

 

c. Electricity. Tenant represents and warrants to Landlord that: (i) the DWP
power substation (the “Substation”) has been installed in accordance with the
Lease, the Conversion has occurred, Landlord has no obligation to provide or
make available to Tenant any electrical power to the Premises and all of
Tenant’s present and future electrical needs are and shall be provided
exclusively by the Substation; (ii) Tenant consumes not more than three (3) Mva
of electrical power from the Substation which has a maximum output of not less
than six (6) Mva; (iii) Tenant has constructed and fully paid for the power
platform adjacent to the Building (“Platform Space”), has installed thereon two
(2) Backup Power Generators and the Substation, and there is sufficient unused
platform space to receive no fewer than three (3) additional Backup Power
Generators similarly sized to the two (2) Backup Power Generators (the
“Additional Backup Power Generator Space”); and (iv) Tenant has not assigned,
subleased, granted or conveyed to any person or entity any present of future
right to consume electrical power to be generated by the Substation in excess of
three (3) Mva currently used by Tenant or install additional Backup Power
Generators in the Additional Backup Power Generator Space or to use, lease or
license all or any portion of the Additional Backup Power Generator Space. As
partial consideration for Landlord’s agreement to accept the surrender of the
Must-Take Premises as provided above, Tenant agrees that: (i) for the remainder
of the Lease term (as same may be extended or renewed) it shall not consume or
use more than three (3) Mva of power from the Substation and

 

-2-



--------------------------------------------------------------------------------

 

hereby grants to Landlord and its assignees and mortgagees (including without
limitation any current or future tenants of the Building and any other real
property owned by Landlord or its successors or assigns) the exclusive right to
consume, use, sell, re-sell, lease or license all power generated by the
Substation in excess of three (3) Mva; and (ii) Landlord and its assignees and
mortgagees (including without limitation any current or future tenants of the
Building and any other real property owned by Landlord or its successors or
assigns) shall have the sole and exclusive right to sub-lease, occupy, use and
enjoy the Additional Backup Power Generator Space and to install at Landlord’s
sole cost and expense one or more Backup Power Generators for the exclusive use
of Landlord and its assignees and mortgagees (including without limitation any
current or future tenants of the Building and any other real property owned by
Landlord or its successors and assigns. Landlord recognizes and agrees that it
shall pay for any and all costs and expenses incurred by it (i) in the use,
operation and improvement of the Additional Backup Power Generator Space and
(ii) in order to use the additional three (3) Mva produced by the Substation.
Furthermore, Tenant shall continue to pay real property taxes for the Additional
Backup Power Generator Space until Landlord or its assignees (including without
limitation any current or future tenants of the Building and any other real
property owned by Landlord or its successors or assigns) begin to use the same,
at which time, Tenant and Landlord shall pay their pro-rata share of any real
property taxes for the Platform Space. Landlord shall be liable for, and shall
pay at least ten (10) days before delinquency, and Landlord hereby indemnifies
and holds Tenant harmless from and against any liability in connection with, all
taxes levied directly or indirectly against any personal property or equipment
placed by Landlord or its assignees on or about the Platform Space. Landlord and
Tenant shall share equally any other common expenses incurred by either for the
regular maintenance and repair of the Platform Space. Landlord shall be
responsible for paying for and/or reimbursing Tenant for any fuel used by
Landlord in connection with the use of the Additional Backup Power Generator
Space as reasonably determined by Tenant. Tenant may require Landlord to enter
into a mutually agreeable license agreement consistent with this paragraph 1(c)
prior to Landlord occupying or using the Additional Backup Generator Space. If
Tenant fails to store a volume of fuel sufficient for Landlord’s use as
permitted hereunder or fails to maintain or repair the fuel tank, then Landlord
shall have the right but not the obligation to fill the tank with and pay for an
adequate volume of fuel and cause the tank to be maintained and repaired at
Tenant’s expense.

 

2. Release. Tenant represents and warrants to Landlord that, as of the Surrender
Date, Landlord has fully performed its obligations under the Lease and Tenant
has no claims against Landlord or defenses or offsets against payment of Base
Rent or any other sum due and owing under the Lease. Tenant waives and releases
Landlord from any action, cause of action, claim or demand which Tenant may
have, known or unknown, as of the date hereof relating to any alleged default or
event of default by Landlord in respect of the Must Take Premises as of the date
hereof. Upon the Surrender Date, except as otherwise provided in paragraph 1 (a)
above, Landlord shall be deemed to unconditionally release and forever discharge
Tenant and Tenant’s representatives, officers, shareholders and employees, from
any and all claims, actions, demands, and causes of action, and all liability
whatsoever, now or in the future arising out of or in connection with the Lease
as it relates to the Must Take Premises.

 

3. Full Force and Effect. The Lease amended hereby is and shall remain in full
force and effect.

 

-3-



--------------------------------------------------------------------------------

 

4. Guaranty Required. It shall be a condition precedent to the effectiveness of
this Agreement that Equinix, Inc., a Delaware corporation execute and deliver to
Landlord a guaranty of lease in the form attached to hereto as Exhibit “A” and
incorporated by this reference, guaranteeing the full and faithful performance
of all obligations of Tenant under the Lease.

 

5. Miscellaneous.

 

a. Entire Agreement. This Agreement represents the entire integrated agreement
between the parties relating to the subject matter of this Agreement. The
parties agree that there are no other agreements or understandings, written or
oral, express or implied, tacit or otherwise in respect of the subject matter of
this Agreement. This Agreement may be amended only in writing.

 

b. Attorneys Fees. If any action is threatened or commenced to interpret or
enforce the terms and provisions of this Agreement, the prevailing party shall
be entitled to recover its attorney’s fees and costs of suit from the other.

 

c. Fair Meaning. This Agreement shall be interpreted according to its fair
meaning and not for or against any party hereto or the drafter of the agreement.
This Agreement has been negotiated between independent counsel separately
representing each party to this Agreement.

 

d. Independent Representation. The parties hereto acknowledge that each has been
represented by separate legal counsel of their own choice, and that no legal
advice in respect of this Agreement has been rendered by the counsel of one
party to the other party.

 

e. Cooperation. The parties hereto agree to cooperate with each other to the
extent necessary to effect the purposes of this Agreement, including without
limitation executing additional documents, providing introductions to other
persons and providing copies of books and records.

 

f. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signatures which shall be deemed original signatures for all purposes.

 

g. Successors and Assigns. This Agreement shall bind the successors, assigns,
heirs, administrators and executrixes of each party hereto.

 

h. Choice; of Law and Forum. This Agreement and any controversy or dispute
hereunder shall be governed by the internal laws of the State of California but
without regard to the provisions thereof that relate to conflict of laws. The
parties agree that the sole forum and venue for any legal or equitable
proceeding relating to this Agreement shall be the County of Los Angeles,
California.

 

-4-



--------------------------------------------------------------------------------

 

“LANDLORD”

 

Downtown Properties, LLC,

a California limited liability company

By:

 

Mas Asset Management Corporation,

   

Its managing agent

By:

 

/s/    WILLY K. MA         

--------------------------------------------------------------------------------

Name:

 

Willy K. Ma

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

 

 

 

“TENANT”

 

Pihana Pacific, Inc.,

a Delaware corporation

By:

 

/s/    BRETT LAY         

--------------------------------------------------------------------------------

Name:

 

Brett Lay

--------------------------------------------------------------------------------

Title:

 

CFO

--------------------------------------------------------------------------------

By:

 

/s/    JOHN FREEMAN         

--------------------------------------------------------------------------------

Name:

 

John Freeman

Title:

 

--------------------------------------------------------------------------------

Vice President/General Counsel

--------------------------------------------------------------------------------

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

GUARANTY OF LEASE

 

Equinix, Inc, a Delaware corporation (“Guarantor”). As a material inducement to
and in consideration of Downtown Properties, LLC, a California limited liability
company (“Landlord”) entering into that certain “Second Amendment to Lease” with
Pihana Pacific, Inc., a Delaware corporation (formerly known as Pacific Internet
Exchange Corporation) (“Tenant”) regarding the property located at 818 West 7th
Street, Sixth and Eighth Floors, Los Angeles, California 90017 (“Premises”),
Guarantor unconditionally guarantees and promises to and for the benefit of
Landlord that Tenant shall perform the provisions of that certain “Lease”
between Landlord and Tenant dated as of April 10, 2000 as amended by that
certain “First Amendment to Lease” dated as of October 15, 2001 and as further
amended by that certain “Second Amendment to Lease” dated as of December 30,
2002 (collectively, the “Lease”) that Tenant is to perform.

 

If Guarantor is more than one person, Guarantor’s obligations are joint and
several and are independent of Tenant’s obligations. A separate action may be
brought or prosecuted against any Guarantor whether the action is brought or
prosecuted against any other Guarantor or Tenant, or all, or whether any other
Guarantor or Tenant, or all, are joined in the action.

 

The provisions of the Lease may be changed by agreement between Landlord and
Tenant at any time, or by course of conduct, without the consent of or notice to
Guarantor, and this Guaranty shall guarantee the performance of the Lease as
changed. An assignment of this Lease (as permitted by the Lease) shall not
affect this Guaranty, nor shall this Guaranty be affected by Landlord’s failure
or delay to enforce any of its rights.

 

If Tenant defaults under the Lease, Landlord can proceed immediately against
Guarantor or Tenant, or both, or Landlord can enforce against Guarantor or
Tenant, or both, any rights that it has under the Lease, or pursuant to
applicable laws. If the Lease terminates and Landlord has any rights it can
enforce against Tenant after termination, Landlord can enforce those rights
against Guarantor without giving previous notice to Tenant or Guarantor, or
without making any demand on either of them.

 

Guarantor waives the benefit of any statute of limitations affecting Guarantor’s
liability under this Guaranty, and Guarantor waives the right to require
Landlord to:

 

a)   proceed against Tenant;

 

b)   proceed against or exhaust any security that Landlord holds from Tenant; or

 

c)   pursue any other remedy in Landlord’s power.

 

Guarantor waives and agrees not to assert or take advantage of: (a) any right to
require Landlord to proceed against Tenant or any other person or to pursue any
other remedy before proceeding against Guarantor; (b) any right or defense that
may arise by reason of the incapacity, lack of authority, death, or disability
of Tenant or any other person; and (c) any right or defense

 

-6-



--------------------------------------------------------------------------------

arising by reason of the absence, impairment, modification, limitation,
destruction, or cessation (in bankruptcy, by an election of remedies, or
otherwise) of the liability of Tenant, of the subrogation rights of Guarantor,
or of the right of Guarantor to proceed against Tenant for reimbursement.
Without in any manner limiting the generality of the foregoing, Guarantor waives
the benefits of the provisions of sections 2809, 2810, 2819, 2845, 2849, and
2850 of the California Civil Code and any similar or analogous statutes of
California or any other jurisdiction. In addition, Guarantor waives and agrees
not to assert or take advantage of any right or defense based on the absence of
any or all presentments, demands (including demands for performance), notices
(including notices of adverse change in the financial status of Tenant or other
facts that increase the risk to Guarantor, notices of nonperformance, and
notices of acceptance of this Guaranty), and protests of each and every kind.

 

The liability of Guarantor and all rights, powers, and remedies of Landlord
under this Guaranty and under any other agreement now or at any time hereafter
in force between Landlord and Guarantor relating to the Lease shall be
cumulative and not alternative, and such rights, powers, and remedies shall be
in addition to all rights, powers and remedies given to Landlord by law or in
equity.

 

This Guaranty applies to, inures to the benefit of, and binds all parties to
this Guaranty, their heirs, devisees, legatees, executors, administrators,
representatives, successors, and assigns (including any purchaser at a judicial
foreclosure or trustee’s sale or a holder of a deed in lieu of foreclosure).
This Guaranty may be assigned by Landlord voluntarily or by operation of law.

 

Guarantor shall not, without the prior written consent of Landlord, commence, or
join with any other person in commencing, any bankruptcy, reorganization, or
insolvency proceeding against Tenant. The obligations of Guarantor under this
Guaranty shall not be altered, limited, or affected by any proceeding, voluntary
or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation, arrangement of Tenant, or by any defense that
Tenant may have by reason of any order, decree, or decision of any court or
administrative body resulting from any such proceeding. Guarantor shall file in
any bankruptcy or other proceeding in which the filing of claims is required or
permitted by law all claims that Guarantor may have against Tenant relating to
any indebtedness of Tenant to Guarantor, and shall assign to Landlord all rights
of Guarantor under these claims. Landlord shall have the sole right to accept or
reject any plan proposed in such proceeding and to take any other action that a
party filing a claim is entitled to take. In all such cases, whether in
administration, bankruptcy, or otherwise, the person or persons authorized to
pay such claim shall pay to Landlord the amount payable on such claim and, to
the full extent necessary for that purpose, Guarantor assigns to Landlord all of
Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled; provided, however, that Guarantor’s obligations
under this Guaranty shall not be satisfied except to the extent that Landlord
receives cash by reason of any such payment of distribution. If Landlord
receives anything other than cash, the same shall be held as collateral for
amounts due under this Guaranty.

 

This Guaranty of Lease will continue unchanged by any bankruptcy, reorganization
or insolvency of Tenant or any successor or assignee thereof or by any
disaffirmance or abandonment by a trustee of Tenant. The bankruptcy,
reorganization or insolvency of one or

 

-7-



--------------------------------------------------------------------------------

 

more of the undersigned or a default hereunder by one or more of the undersigned
shall not affect the obligations of the other undersigned party or parties under
this Guaranty. Each of the undersigned hereby waives notice of any demand by
Landlord as well as any notice of nonpayment of rent or other default under the
Lease by Tenant. If notice is given to any of the undersigned, it shall
constitute notice to each of the undersigned.

 

Guarantor waives the right to a jury trial of any cause of action, claim,
counterclaim, or cross-complaint in any action, proceeding, or other hearing
brought by either Landlord against Tenant or Guarantor or by Tenant or Guarantor
against Landlord on any matter arising out of, or in any way connected with, the
Lease, this Guaranty, the relationship of Landlord and Tenant, Tenant’s use or
occupancy of the Premises, or any claim of injury or damage, or the enforcement
of any remedy under any law, statue, or regulation, emergency or otherwise, now
or hereafter in effect.

 

As a further material part of the consideration to Landlord to enter into the
Lease with Tenant, (a) Guarantor agrees that the law of the State of California
shall govern all questions with respect to the interpretation or enforcement of
the Guaranty; (b) Guarantor agrees that any suit, action, or proceeding arising
directly or indirectly from the Guaranty, the Lease, or the subject matter of
either shall be litigated only in courts located within the county and state in
which the Premises are located; (c) Guarantor irrevocably consents to the
exclusive jurisdiction of any local, state, or federal court located within the
county and state in which the Premises are located; and (d) without limiting the
generality of the foregoing, Guarantor waives and agrees not to assert by way of
motion, defense, or otherwise in any suit, action, or proceeding any claim that
Guarantor is not personally subject to the jurisdiction of the above-named
courts, that such suit, action, or proceeding is brought in an inconvenient
forum, or that the venue of such action, suit, or proceeding is improper.

 

If Landlord incurs costs or attorneys’ fees in connection with any legal
proceeding involving the enforcement or interpretation of the rights or
obligations of the undersigned under this Guaranty of Lease, or to enforce any
provisions under the Lease against Tenant or Guarantor, including Landlord’s
instituting an unlawful detainer action to obtain possession of the Premises
(collectively, the “Enforcement Fees”), Guarantor agrees to pay Landlord’s costs
and reasonable attorneys’ fees if Landlord prevails in such proceeding,
regardless of whether such proceeding is prosecuted to judgment.

 

This Guaranty shall constitute the entire agreement between Landlord and
Guarantor with respect to the subject matter of this Guaranty and supersedes all
prior agreements, understanding, negotiations, representations, and discussions,
whether verbal or written, of the parties, pertaining to that subject matter.
Guarantor is not relying on any representations, warranties, or inducements from
Landlord that are not expressly stated in this Guaranty.

 

If any provision of this Guaranty is determined to be illegal or unenforceable,
all other provisions shall nevertheless be effective.

 

The waiver or failure to enforce any provision of this Guaranty shall not
operate as a waiver of any other breach of such provision or any other
provisions of this Guaranty, nor shall any

 

-8-



--------------------------------------------------------------------------------

 

single or partial exercise of any right, power, or privilege preclude any other
or further such exercise or the exercise of any other right, power, or
privilege.

 

Time is strictly of the essence under this Guaranty and any amendment,
modification or revision of this Guaranty.

 

If Guarantor is a corporation, limited liability company, partnership, or other
entity, each individual executing this Guaranty on behalf of such corporation,
limited liability company, partnership, or other entity represents and warrants
that he or she is duly authorized to execute and deliver this Guaranty on behalf
of such corporation, limited liability company, partnership, or other entity in
accordance with the governing documents of such corporation, limited liability
company, partnership, or other entity, and that this Guaranty is binding upon
such corporation, limited liability company, partnership, or other entity in
accordance with its terms. If Guarantor is a corporation, limited liability
company, partnership, or other entity, Landlord, at its option, may require
Guarantor to, concurrently with the execution this Guaranty, to deliver to
Landlord a certified copy of a resolution of the board of directors of such
corporation, or other authorizing documentation for such entity authorizing or
ratifying the execution of this Guaranty.

 

If either party to this Guaranty participates in an action against the other
party arising out of or in connection with this Guaranty, the prevailing party
shall be entitled to have and recover from the other party reasonable attorney
fees, collection costs, and other costs incurred in, and in preparation for, the
action, arbitration, or mediation.

 

Guarantor’s execution and delivery of this Guaranty shall not result in any
breach of, or constitute a default under, any mortgage, deed of trust, lease
loan, credit agreement, partnership agreement, or other contract or instrument
to which Guarantor is a party or by which Guarantor may be bound.

 

If Guarantor is more than one (1) person, the obligations of the persons
comprising Guarantor shall be, joint and several and the unenforceability of
this Guaranty or Landlord’s election not to enforce this Guaranty against one
(1) or more of the persons comprising Guarantor shall not affect the obligations
of the remaining persons comprising Guarantor or the enforceability of this
Guaranty against such remaining persons.

 

Each of the parties shall execute such other and further documents and do such
further acts as may be reasonably required to effectuate the intent of the
parties and carry out the terms of this Guaranty.

 

-9-



--------------------------------------------------------------------------------

 

Executed on this      day of December, 2002.

 

“LANDLORD”

 

Downtown Properties, LLC,

a California limited liability company

By:

 

Mas Asset Management Corporation,

   

Its managing agent

By:

 

/s/    WILLY K. MA         

--------------------------------------------------------------------------------

Name:

 

Willy K. Ma

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

 

 

 

“GUARANTOR”

 

Equinix, Inc.,

A Delaware corporation

By:

 

/s/    RENEE F. LANAM         

--------------------------------------------------------------------------------

Name:

 

Renee F. Lanam

--------------------------------------------------------------------------------

Title:

 

CFO

--------------------------------------------------------------------------------

 

-10-